[Cite as In re C.H., 2020-Ohio-716.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                               MERCER COUNTY


IN RE:

        C.H.,                                  CASE NO. 10-19-10

NEGLECTED/DEPENDENT CHILD.
                                               OPINION
[TYLER H. - APPELLANT]


IN RE:

        T.H.,                                  CASE NO. 10-19-11

NEGLECTED/DEPENDENT CHILD.
                                               OPINION
[TYLER H. - APPELLANT]


IN RE:

        C.H.,                                  CASE NO. 10-19-12

NEGLECTED/DEPENDENT CHILD.
                                               OPINION
[TIFFANY T. - APPELLANT]


IN RE:

        T.H.,                                  CASE NO. 10-19-13

NEGLECTED/DEPENDENT CHILD.
                                               OPINION
[TIFFANY T. - APPELLANT]
Case Nos. 10-19-10, 11, 12, 13




              Appeals from Mercer County Common Pleas Court
                             Juvenile Division
                  Trial Court Nos. 32019002 and 32019003

                              Judgments Affirmed

                        Date of Decision: March 2, 2020


APPEARANCES:

       Peter Van Arsdel for Appellant Tiffany T.

       James A. Tesno and Erin M. Abels for Appellant Tyler H.

       Andrew J. Hinders for Appellee



SHAW, P.J.,

       {¶1} Mother-appellant, Tiffany T. (“Tiffany”), and Father-appellant, Tyler

H. (“Tyler”), bring these appeals from the June 26, 2019 judgments of the Mercer

County Common Pleas Court, Juvenile Division, granting permanent custody of the

parties’ two children, C.H. and T.H., to the Mercer County Department of Job and

Family Services (“MCDJFS”). On appeal, both Tiffany and Tyler argue that service

of the permanent custody motions was defective and that MCDJFS did not establish

by clear and convincing evidence that granting permanent custody of the children

to MCDJFS was in the children’s best interests. Tyler makes additional arguments

in his appeal, contending that he received ineffective assistance of counsel when he

                                        -2-
Case Nos. 10-19-10, 11, 12, 13


was “misinformed” regarding the final hearing, that the trial court erred by failing

to sua sponte continue the final hearing, and that the trial court erred by “denying”

Tyler’s motion for relief from judgment.

                                                  Background

           {¶2} Tiffany is the mother of two children, C.H., born in August of 2016 and

T.H., born in August of 2017. Genetic testing conducted during the pendency of

this case revealed that Tyler was the father of both C.H. and T.H.

           {¶3} On May 21, 2018, Tiffany and Tyler were arrested in Mercer County

on outstanding warrants. According to the record, Tiffany, Tyler, and the children

were homeless at the time and Tiffany tested positive for illegal drug use.

           {¶4} Complaints were filed in Mercer County Juvenile Court case numbers

32018044 and 32018045 regarding the children.1 As a result of those cases, C.H.

and T.H. were found to be neglected and dependent children, and on July 24, 2018,

they were placed in the temporary custody of MCDJFS.

           {¶5} The record indicates that Tiffany and Tyler had no contact with the

children after August 21, 2018. There was no visitation between them, and there is

no indication that Tiffany or Tyler attempted to visit their children.




1
    These older case files, which are not the subjects of this appeal, are not included in our record.

                                                        -3-
Case Nos. 10-19-10, 11, 12, 13


        {¶6} On January 8, 2019, new complaints were filed in Mercer County

Juvenile Court cases 32019002 and 32019003 alleging that C.H. and T.H. were

neglected or dependent children.2

        {¶7} Also on January 8, 2019, MCDJFS filed a “Motion for Service by

Publication” pursuant to Juv.R. 16 and R.C. 2151.29. MCDJFS alleged that service

of the complaint could not be completed by mail or personal service. Attached to

the motion was an affidavit, indicating, inter alia, that MCDJFS, the GAL, and

counsel for Tiffany and Tyler had no contact with Tiffany or Tyler and that Tiffany’s

and Tyler’s whereabouts were unknown. The affidavit further stated that the last

known address for Tiffany and Tyler was the Mercer County jail, but they were no

longer incarcerated.

        {¶8} The trial court found that service by publication was appropriate in this

matter, and service by publication was then made in “The Daily Standard,” a

newspaper of general circulation throughout Mercer County.

        {¶9} On January 11, 2019, a GAL was appointed for the children.

        {¶10} Based on entries included in the record, Tiffany and Tyler were

brought into the Mercer County Common Pleas Court, Juvenile Division, on

January 11, 2018, found to be indigent, and attorneys were appointed to each

individually.


2
 The complaint regarding T.H. was also served on Dylan Turner and he was originally a party to the case,
but once it was learned that C.H. was actually Tyler’s child, Dylan was dismissed as a party.

                                                  -4-
Case Nos. 10-19-10, 11, 12, 13


       {¶11} On January 29, 2019, an initial hearing was held on the complaints for

dependency and neglect. Counsel for each parent was present, but neither parent

attended the hearing. At that time, the trial court determined that service had been

made upon Tiffany and Tyler by publication. Afterward, the parents’ attorneys

waived reading of the complaints and entered denials to the allegations on behalf of

their clients.

       {¶12} On February 5, 2019, the matter proceeded to an adjudication hearing.

At the hearing, counsel for both parents were again present and the parents were

again absent. The trial court asked the attorneys about the absence of their clients

and Tiffany’s attorney stated that she had spoken with Tiffany that day for the first

time in a “significant time.” Tiffany’s attorney further informed the trial court that

Tiffany stated she was presently in Mendon, Ohio, and that Tiffany wanted her

children returned to her. However, Tiffany told her attorney that she would not be

attending the adjudication hearing and that she was attempting to obtain admission

to a treatment facility in Florida. Tyler’s attorney indicated that he had contact with

Tyler that day as well, and that Tyler provided similar information to Tiffany. The

attorneys for Tiffany and Tyler made a general objection to proceeding with the

adjudication hearing in the absence of the parents.

       {¶13} Despite the objections from the parties’ attorneys, and the absence of

the parents, the trial court proceeded with the adjudication hearing. Following the


                                         -5-
Case Nos. 10-19-10, 11, 12, 13


evidence presented at the hearing, C.H. and T.H. were found to be dependent and

neglected children.3 An entry reflecting this finding was filed February 22, 2019.

         {¶14} On March 6, 2019, the matter proceeded to a dispositional hearing.

Tiffany and Tyler were present at this hearing, along with their attorneys, the GAL,

and the assistant prosecutor representing MCDJFS. At the hearing, the trial court

found that MCDJFS had made reasonable efforts to prevent the removal of the

children, to eliminate removal, or to make it possible for the children to return

home.4 The trial court then found that it was in the children’s best interest that the

children continued to reside apart from the parents. The trial court found that neither

parent had cooperated with MCDJFS in this matter, and that there was no suitable

relative placement. MCDJFS was granted temporary custody of the children.5

         {¶15} On May 13, 2019, MCDJFS filed motions for permanent custody of

the children arguing, inter alia, that the parents had demonstrated a lack of

commitment toward the children by failing to regularly support, visit, or

communicate with the children. In addition, MCDJFS argued that the parents had

not provided a permanent home for the children. The permanent custody motions




3
  No transcript from this hearing was produced.
4
  No transcript from this hearing was produced.
5
  In addition to the dispositional orders, at that time, Tyler was ordered to undergo paternity testing along
with Dylan Turner, who was listed on the birth certificate of T.H. as that child’s father. As a result of the
testing, Tyler was determined to be the natural father, and Dylan was excluded as the potential father. A
hearing was held on April 30, 2019, officially establishing Tyler as the father of both children. The record
seems to reflect both parents being present for this hearing.

                                                    -6-
Case Nos. 10-19-10, 11, 12, 13


requested service to be made upon Tiffany and Tyler at 222 Sycamore Street,

Kenton, Ohio, 43326, Lot 13, Salisbury Park.

       {¶16} On May 23, 2019, a deputy sheriff filed a notice that he was “unable

to locate lot#” and could not serve Tiffany and Tyler with the permanent custody

motions.

       {¶17} MCDJFS then filed a “Motion for Service by Publication” pursuant to

Juv.R. 16 and R.C. 2151.29. The motion contended that Tiffany and Tyler could

not be served by personal service or by mail. Attached to the motion was an

affidavit stating that Tyler and Tiffany had personally provided their last known

address as “Lot 13, Salisbury Park, Kenton, Ohio 43326,” but Tyler and Tiffany

could not be located there. In addition, according to the affidavit, a caseworker for

the children had been in contact with a Kenton City Police Officer who could not

locate Tiffany and Tyler at the Salisbury Park address when the officer looked for

them on an unrelated matter.

       {¶18} On May 24, 2019, the trial court reviewed the motion for service by

publication and concluded, upon review of the affidavit and the file in this matter,

service by publication was appropriate. Service was ordered to be published in The

Daily Standard, a newspaper of general circulation throughout Mercer county, on

May 25, 2019. In addition, the trial court ordered the parties’ attorneys to be served

with a copy of the summons. The service by publication was made as requested.


                                         -7-
Case Nos. 10-19-10, 11, 12, 13


       {¶19} Just prior to the hearing on the motion for permanent custody, the GAL

filed a written report and recommendation. The GAL stated that despite numerous

attempts at contacting and interviewing Tiffany and Tyler, the GAL was unable to

do so. The GAL’s report stated that the current whereabouts of the parents were

unknown, and that the parents’ interactions with their children had been essentially

nonexistent in this case. The GAL recommended that permanent custody be granted

to MCDJFS.

       {¶20} On June 4, 2019, the matter proceeded to a hearing on the permanent

custody motions. Counsel for Tiffany and counsel for Tyler were present for the

hearing, but neither parent was present. The trial court delayed the start of the

hearing to see if the parents would arrive and asked the bailiff to search the hallways

of the courthouse, but the parents did not appear. The trial court then inquired

regarding the whereabouts of the children’s parents, and the following conversation

transpired.

       [TIFFANY’S ATTORNEY]: Thank you, Your Honor.

            The last time we were here in court, [Tiffany] was present.
       She indicated to me she was residing at the Salisbury Park camp
       ground on Site 13. Though, she could not receive mail there, she
       did get (inaudibles) address for mail that to a location she’s not
       residing at to receive mail.

           I have received mail back. We’ve also sent to her old address
       as well just in case it was getting forwarded. Received that back.



                                         -8-
Case Nos. 10-19-10, 11, 12, 13


           I have not had any contact with my client since the last court
      date even though she was requested to make contact with me so
      we could arrange to prepare for today and I have received no
      contact whatsoever, Your Honor, so I do not have a location of my
      client.

      THE COURT: All right. Thank you very much.

          [Tyler’s counsel], same question on [Tyler]. Do you know
      where he is?

      TYLER’S ATTORNEY: Thank you, Your Honor.

           I did speak with him on the phone today and he said that he
      was at the camp ground, that he gave me a second address there
      that he was (inaudibles) mailing address only and he said he
      would not be able to make it here, they have no transportation.

      THE COURT: Did he have knowledge of when this would be?

      [TYLER’S ATTORNEY]: He said from the last hearing at which
      he was attending he knew about the hearing today, yes.

      THE COURT: But he hasn’t reached out to you or been in
      contact with you?

      [TYLER’S ATTORNEY]: Other than the phone call when he
      called me back, no.

      THE COURT: He just called you (inaudibles). When was his last
      contact with you, was that yesterday?

      [TYLER’s ATTORNEY]: I believe it was this morning.

      THE COURT: This morning? On the day of the hearing?

      [TYLER’S ATTORNEY]: Yes.

      THE COURT: He hasn’t contacted you at all till today?


                                      -9-
Case Nos. 10-19-10, 11, 12, 13


       [TYLER’S ATTORNEY]: No.

       THE COURT: Okay. The court will also note.

       [TIFFANY’S ATTORNEY]: Your Honor, if I may?

       THE COURT: Yes, please.

       [TIFFANY’S ATTORNEY]: Our clients do reside together, at
       least the last I knew from information I have had, so if his client
       is unable to have transportation, I would believe that my client
       would not have transportation either, so as noted previously, she
       was here at the last hearing so she was aware of this hearing.

       THE COURT: The court will also note there was notice by
       publication to both parents. The court will also note that the
       parents know where the courthouse is, they appear to have been
       aware of the date and they * * * [had their attorneys’ contact
       information].

(June 4, 2019, Tr. at 6-10).

       {¶21} After these preliminary matters regarding the parents’ whereabouts

were discussed, the matter proceeded to a hearing on the permanent custody motion.

       {¶22} Heidi Duhamel, a caseworker for MCDJFS, provided testimony at the

hearing that C.H. and T.H. were in agency custody and that they were placed with

the agency on May 21, 2018. She testified that a case plan was developed to support

reunification, which contained eight primary issues for the parents to address. These

issues included, inter alia, that the parents undertake drug and alcohol assessments,

that the parents remain drug free, that the parents secure housing, that the parents

provide the address of their home, that the parents secure employment, and that the


                                        -10-
Case Nos. 10-19-10, 11, 12, 13


parents take parenting classes. Duhamel stated that the parents had made no

progress whatsoever on their case plan, that they had not engaged in any services or

conducted any drug screens. Duhamel testified that the parents’ contact with

MCDJFS had been very limited, at best.

        {¶23} In addition, Duhamel testified that the parents only had three

visitations with the children since MCDJFS had taken custody of them. Those three

visitations were all in August of 2018, specifically, August 2, 2018, August 14,

2018, and August 21, 2018. As of the date of the final hearing, the parents had gone

approximately ten months without any contact with their children.                           Duhamel

testified that the children were currently in a position to be adopted if the agency

was granted permanent custody.

        {¶24} Duhamel was asked on cross-examination if, to her knowledge, Tyler

and Tiffany were aware that MCDJFS was seeking permanent custody. Duhamel

testified that she had spoken about the permanent custody matter with Tiffany and

Tyler on more than one occasion including over the phone and at the last court

hearing on April 30, 2019.6 Duhamel testified that she “assume[d]” the parents were

aware of the importance of the hearing as she had informed the parents that

MCDJFS was “going forward with the request for permanent custody.” (Tr. at 21).

After Duhamel’s testimony, MCDJFS rested its case.


6
 The hearing on April 30, 2019, affirmatively established paternity. No transcript from this hearing was
produced.

                                                 -11-
Case Nos. 10-19-10, 11, 12, 13


        {¶25} Tiffany’s attorney called no witnesses. Tyler’s attorney also did not

call any witnesses; however, he made the following statement.

        I might say I did speak with my client today or yesterday I’m in
        the midst of writing up a GAL report on another case and he
        asked me about this hearing and whether it was for permanent
        custody. (Inaudibles) equivocal answer about whether it was for
        permanent custody or not. I need to be honest with the court
        about that at this point.

        I’m satisfied from the statement of the Job and Family Services
        worker that they knew it was permanent custody. They might
        have gotten an ambiguous answer from me over the phone,
        however.

(Tr. at 22-23).

        {¶26} The trial court responded to Tyler’s attorney by asking him if Tyler

was present for the April 30, 2019 hearing, and if the permanent custody hearing

was set that day, and Tyler’s attorney responded in the affirmative to both

questions.7

        {¶27} The GAL then gave a statement that the parents had done nothing up

to this point, that the parents had scheduled appointments/interviews with the GAL

on three separate occasions and that they did not show up for those appointments or

even call to say that they were unavailable. The GAL stated that it was in the

children’s best interests that permanent custody be granted to MCDJFS.



7
  It might have been generally mentioned that the permanent custody motion would be filed but it had not
even been filed at the time of the April 30, 2019 hearing. However, we have no transcript from the hearing
so we do not know what was discussed or stated.

                                                  -12-
Case Nos. 10-19-10, 11, 12, 13


       {¶28} The trial court then made a ruling on the record, indicating that there

was very little testimony provided because nothing had been done by the parents in

this case. However, the trial court ultimately found that it was in the best interests

of the children for permanent custody to be granted to MCDJFS.

       {¶29} Judgment entries reflecting the trial court’s determination regarding

permanent custody were filed June 26, 2019. The judgment entries found by clear

and convincing evidence “that the child[ren] cannot be reunited with the parents

within a reasonable time. * * * [B]oth parents have failed to support the child[ren]

and have failed to maintain a stable residence or employment. They have made

minimal to no efforts to participate in services Ordered by the Court in a Case Plan

* * * [a]nd, the parents last visited with the child[ren] in August of 2018.”

(32019002 Doc. No. 40). The trial court found that the permanent custody motion

should be granted with respect to R.C. 2151.414(E), and that under R.C.

2151.414(D), it was in the children’s best interests for permanent custody to be

granted to the agency, particularly due to their need for permanency and the

potential for adoption.

       {¶30} On July 24, 2019, Tiffany filed motions for relief from judgment under

Civ.R. 60(B). Tiffany argued that MCDJFS had not provided adequate resources in

this matter and that MCDJFS did not look into kinship placement. In addition, she

claimed she misunderstood the nature of permanent custody as explained by her


                                        -13-
Case Nos. 10-19-10, 11, 12, 13


attorney, and that she missed mailings due to not checking or picking up her mail

regularly. However, Tiffany’s motion and the accompanying affidavit stated that

Tiffany was “verbally and in writing notified” by her attorney concerning the

permanent custody hearing scheduled June 4, 2019.

       {¶31} On July 25, 2019, Tyler also filed motions for relief from judgment

stating that his attorney mistakenly told him that the permanent custody hearing was

actually an initial hearing on “the refiling of the Complaint” and that the issue of

permanent custody was not being heard at that time. Tyler further stated that he had

moved from Kenton to Coldwater, that he had acquired a job, that he was drug-free,

and that he was ready to pursue the case plan. Similar to Tiffany, he also alleged

that MCDJFS had not adequately provided resources in this matter and MCDJFS

had not adequately sought kinship placement. He also claimed that MCDJFS failed

to complete routine “home” visits.

       {¶32} Notably, despite Tyler’s claims in the affidavit he signed and filed July

25, 2019, which accompanied his motion for relief from judgment, he filed another

affidavit that same day seeking to avoid paying court costs or a deposit. That second

affidavit stated that until recently Tyler was “homeless,” and that he was “currently

unemployed.” (32019002, Doc. No. 45).

       {¶33} On July 25, 2019, before the trial court had any opportunity to address

the motions for relief from judgment, Tyler filed appeals from June 26, 2019,


                                        -14-
Case Nos. 10-19-10, 11, 12, 13


judgment entries granting permanent custody of the children to MCDJFS. Tyler

asserted the following assignments of error for our review.

                      Tyler’s Assignment of Error No. 1
      The trial court erred in entering final judgment against appellant
      because service of process was defective.

                    Tyler’s Assignment of Error No. 2
      Appellant was denied his right to effective assistance of counsel
      when he was misinformed of the type of hearing.

                      Tyler’s Assignment of Error No. 3
      The trial court erred when it granted permanent custody to the
      Mercer County Department of Job and Family Services because
      the State did not meet its burden of proof by clear and convincing
      evidence.

                    Tyler’s Assignment of Error No. 4
      The trial court erred by failing to sua sponte continue the
      permanent custody hearing.

                      Tyler’s Assignment of Error No. 5
      The trial court abused its discretion when it denied appellant’s
      motion for relief from judgment.

      {¶34} On July 26, 2019, Tiffany filed her own appeals challenging the trial

court’s permanent custody awards to MCDJFS.            She asserts the following

assignments of error for our review.

                     Tiffany’s Assignment of Error No. 1
      The trial court erred in entering final judgment against Appellant
      because service of process was defective.

                    Tiffany’s Assignment of Error No. 2
      The trial court erred when it granted permanent custody to the
      Mercer County Department of Job and Family Services because


                                       -15-
Case Nos. 10-19-10, 11, 12, 13


           the Department did not meet its burden of proof by clear and
           convincing evidence.

           {¶35} Where appellants’ assignments of error overlap, we elect to address

them together.8

                                 Tyler’s First Assignment of Error;
                                 Tiffany’s First Assignment of Error

           {¶36} In Tyler’s first assignment of error, and in Tiffany’s first assignment

of error, they argue that service of the permanent custody motions was defective.

Specifically, they claim that the MCDJFS did not exercise “reasonable diligence”

in attempting to notify them of the permanent custody motions and the final hearing.

In addition, they argue the notice in the service by publication failed to include their

last known address and the street address of the courthouse as required under Juv.R.

16(A).

                                           Standard of Review

           {¶37} We recognize that the right to parent one’s child is a fundamental right.

In re C.F., 113 Ohio St. 3d 73, 2007-Ohio-1104, ¶28. This fundamental right is

protected by the Due Process Clause in the United States Constitution and by

Section 16, Article I of the Ohio Constitution. In re K.J., 10th Dist. Franklin No.

15AP-21, 2015-Ohio-2244, ¶ 10, citing In re Hockstok, 98 Ohio St. 3d 238, 2002-

Ohio-7208, ¶ 16. Due process requires both notice and an opportunity to be heard.



8
    Where Tyler and Tiffany are being addressed together, we will refer to them as “appellants.”

                                                     -16-
Case Nos. 10-19-10, 11, 12, 13


In re Thompkins, 115 Ohio St. 3d 409, 2007-Ohio-5238, ¶ 13. A valid court

judgment requires both proper service under the applicable Ohio rules and adequate

notice under the Due Process Clause. In re J.T., 4th Dist. Jackson No. 18CA9, 2019-

Ohio-465, ¶ 31.

       {¶38} Despite the procedural importance of due process before terminating

parental rights and responsibilities, “[a] parent’s natural rights * * * are subject to

balancing, and ultimately subordinated to, the ultimate welfare of a child. As a

result, although a parent has a constitutionally protected right to raise his or her

child, the right may be terminated when necessary for the best interest of the child.”

In re K.J., supra, at ¶ 10, citing In re S.W., 10th Dist. Franklin No. 05AP-1368,

2006-Ohio-2958, ¶ 7, citing In re Cunningham, 59 Ohio St.2s 100, 106 (1979)

(“[p]arental interests must be subordinated to the child’s interest in determining an

appropriate disposition of any petition to terminate parental rights.”).

                                      Analysis

       {¶39} Pursuant to R.C. 2151.414(A)(1), when an agency files a motion for

permanent custody, “the court shall schedule a hearing and give notice of the filing

of the motion and of the hearing, in accordance with section 2151.29 of the Revised

Code[.]” Revised Code 2151.29 requires service to be made by delivering a copy

to the person summoned or by leaving a copy at the person’s usual place of

residence. If such service is impracticable, service can be made by registered or


                                         -17-
Case Nos. 10-19-10, 11, 12, 13


certified mail, subject to some conditions. In addition, service can be made by

publication in a newspaper of “general circulation throughout the county” when it

has been established by affidavit that the person to be served cannot be found or that

the person’s address cannot be ascertained. Pursuant to R.C. 2151.29,

       Whenever it appears by affidavit that after reasonable effort the
       person to be served with summons cannot be found or the
       person’s post-office address ascertained, whether the person is
       within or without a state, the clerk shall publish such summons
       once in a newspaper of general circulation throughout the county.
       The summons shall state the substance and the time and place of
       the hearing, which shall be held at least one week later than the
       date of publication. A copy of the summons and the complaint,
       indictment, or information shall be sent by registered or certified
       mail to the last known address of the person summoned unless it
       is shown by affidavit that a reasonable effort has been made,
       without success, to obtain such address.

       A copy of the advertisement, the summons, and the complaint,
       indictment, or information, accompanied by the certificate of the
       clerk that such publication has been made and that the summons
       and the complaint, indictment, or information have been mailed
       as required by this section, is sufficient evidence of publication
       and mailing. When a period of one week from the time of
       publication has elapsed, the juvenile court shall have full
       jurisdiction to deal with such child as provided by sections
       2151.01 to 2151.99 of the Revised Code.

       {¶40} Juvenile Rule 16(A) also provides some guidelines for service by

publication when the residence of a party is unknown and cannot be ascertained

with reasonable diligence. It reads, in pertinent part, “[t]he publication shall contain

the name and address of the court, the case number, the name of the first party on



                                         -18-
Case Nos. 10-19-10, 11, 12, 13


each side, and the name and last known address, if any, of the person or persons

whose residence is unknown.” Juv.R. 16(A).

       {¶41} In this case, appellants were arrested on approximately May 21, 2018,

on outstanding warrants. At that time their children were removed from their care.

The record seems to indicate that appellants spent some time incarcerated after their

arrest. The only address for appellants contained in the record after appellants’

release from incarceration was at a campground, specifically 222 Sycamore Street,

Kenton, Ohio, 43326: Lot 13, Salisbury Park.

       {¶42} When MCDJFS filed its motions for permanent custody, service was

requested to be made on appellants at the campground—their last known address.

A deputy sheriff attempted to serve the motions by personal service but was

“[u]nable to locate lot number.” (32019003, Doc. No. 31).

       {¶43} After the deputy sheriff was unable to serve the appellants, MCDJFS

filed a motion for service by publication. The motion was accompanied by an

affidavit, which stated that the current address of the appellants was unknown, and

that it could not be ascertained with reasonable diligence. The affidavit included a

background of the case, stating that Tiffany and Tyler had provided no valid address

to the police, to MCDJFS, or the Mercer County Child Support Enforcement

Agency. In addition, the affidavit stated that separate from the attempted service of

the permanent custody motion, a Kenton City Police Officer had tried to locate


                                        -19-
Case Nos. 10-19-10, 11, 12, 13


Tiffany and Tyler at the Salisbury Park address on an unrelated matter and the

officer told a caseworker that he was unable to locate them there.

        {¶44} The trial court granted MCDJFS’s motion and service was made by

publication. It read as follows.

         IN THE COMMON PLEAS COURT OF MERCER COUNTY,
                    OHIO JUVENILE DIVISION

        IN THE MATTER OF: T.H. an alleged neglected/dependent child.
        Case No. 32019003.9

                            NOTICE BY PUBLICATION
                                    (O.R.C. 2151.29)
              To: Tiffany Renee Hammond and Tyler Hammond, parents of
        T.H., D.O.B. 8/15/2017.
              The Mercer County Department of Job and Family Services has
        filed a Motion for Permanent Custody regarding the child, T.H.,
        D.O.B. 8/15/2017, in the above captioned case. The motion requests
        that Permanent Custody of the child be granted to the Mercer County
        Department of Job and Family Services.
              Tiffany Renee Hammond, Tyler Hammond and the unknown
        father of the child10 are to be personally present in the Mercer County
        Juvenile Court, Mercer County Courthouse, Celina, Ohio, at 2:30
        P.M. on June 4, 2019. Should they fail to appear at that time they may
        lose valuable rights with regard to the child. His attention is directed
        to the following notice.
                                        NOTICE
              Notice to all parties: Each party to this proceeding has the right
        to be represented by counsel, to be appointed by the Court in the event
        that the party is unable to afford counsel. Any party desiring legal
        assistance in this matter should contact Penny Nieport, Deputy Clerk
        of the Mercer County Juvenile Court, at 419-586-2418.


9
  The publication for C.H. read the same, only it referenced case number 32019002, and cited C.H.’s date of
birth as 8/3/2016. (32019002 Doc. No. 38).
10
   At this point, Tyler had been established as the father of both children, so it is unclear why “unknown
father of the child” is stated. Regardless, Tyler is specifically listed.

                                                  -20-
Case Nos. 10-19-10, 11, 12, 13


(32019003 Doc. No. 38).

       {¶45} After the notice by publication was posted, the matter proceeded to a

final hearing wherein appellants did not attend, though their attorneys were present.

Tiffany’s counsel stated that she had not been in contact with Tiffany, though she

had told Tiffany of the need to prepare for the hearing. Tyler’s counsel said that

Tyler had contacted him either the morning of the hearing or the day before. Tyler’s

counsel relayed that Tyler said he did not have transportation to the hearing.

However, Tyler’s counsel did state that he may have not given an accurate answer

regarding whether the scheduled hearing was for permanent custody. Nevertheless,

the MCDJFS caseworker testified at the final hearing that the appellants were at the

most recent hearing and that they had been informed of the pending permanent

custody motion. The trial court also found that there was service by publication.

       {¶46} On appeal, appellants argue that they did not receive proper notice of

the permanent custody hearing.         They argue that MCDJFS did not exercise

reasonable diligence in attempting to obtain their whereabouts and that the notice

by publication itself was deficient.

       {¶47} Dealing first with the exercise of reasonable diligence, MCDJFS

attempted personal service on appellants at their last known address, which was the

address appellants had provided. Throughout the pendency of this case, appellants

regularly did not maintain contact with their attorneys or with MCDJFS. Similarly,


                                         -21-
Case Nos. 10-19-10, 11, 12, 13


they did not regularly attend court hearings for their children. MCDJFS attempted

personal service at the only place appellants were known to be or known to

potentially receive mail. When the appellants could not be located there, the

MCDJFS attempted service by publication. Notably, at least one Ohio Appellate

Court has held, “The court does not delve into an examination of whether reasonable

diligence was in fact exercised unless the defendant attempts to challenge the

presumption in the trial court.” In re D.S., 9th Dist. Summit No. 24619, 2009-Ohio-

3167, ¶ 17, citing Sizemore v. Smith, 6 Ohio St. 3d 330, 331 (1983).

       {¶48} Appellants seem to suggest that more diligence should have been

exercised by MCDJFS, despite the fact that in a later-filed affidavit Tyler stated that

“until recently” he was homeless. As he and Tiffany were apparently staying

together, that would make them both homeless, and likely unreachable by mail or

personal service absent their specific notification of where they could be reached.

       {¶49} According to the State’s knowledge, and that of Tiffany and Tyler’s

attorneys, the last known address for appellants was at the campground. Tiffany’s

attorney was not even able to reach Tiffany by mail at that address. Reasonable

diligence depends on the particular facts and circumstances of each case. See In re

Thompkins, 115 Ohio St. 3d 409, 2007-Ohio-5238, ¶ 25. We fail to see how in these

circumstances the MCDJFS did not exercise reasonable diligence when neither

Tiffany nor Tyler have presented any indication in support of their challenge as to


                                         -22-
Case Nos. 10-19-10, 11, 12, 13


how MCDJFS could have possibly obtained Tiffany’s and Tyler’s whereabouts.

Thus the argument that MCDJFS failed to exercise reasonable diligence is not well-

taken.

         {¶50} Next, appellants argue that the notice by publication in this matter was

insufficient. They argue that the notice failed to list the specific address of the

courthouse and that it failed to list the appellants’ last known address.

         {¶51} Contrary to appellants’ argument, the notice did specifically state that

the permanent custody motion would be heard at the “Mercer County Juvenile

Court, Mercer County, Courthouse, Celina, Ohio.” While the notice may not have

given the specific street address of the courthouse, appellants had been to hearings

in this case before, albeit sparingly, and were aware of where the courthouse was.

Thus the failure to include the street address of the courthouse does not constitute

insufficient notice in this matter, particularly where the specific court, date, and time

were all mentioned.

         {¶52} Nevertheless, it is true that the publication did not include a last known

address for the appellants, but it is unclear to what extent the appellants had an

address at all to be included in the notice given their apparent periods of

homelessness. However, even assuming a failure to include the last known address

was an issue, an affidavit later-filed by Tiffany stated that she was aware of the

permanent custody hearing, specifically the date and the time of it. She just claimed


                                           -23-
Case Nos. 10-19-10, 11, 12, 13


she may have misunderstood the nature of the hearing. Tiffany’s affidavit indicates

that she, and presumably Tyler since they were together, had actual notice of the

hearing. Moreover, Tyler’s conversation with his attorney on the day before the

final hearing or the day of the final hearing would further indicate his actual notice

of the hearing.

        {¶53} Tyler and Tiffany may contend that they did not understand what the

hearing was for, but they had repeatedly not participated in this case since

essentially its inception.          They showed little interest in their children or in

proceeding with their case plan. Now they seek to be protected by claiming a due

process violation when it is largely through their own actions that it was difficult to

serve them or get them to come into court. The appellants were aware that this case

was ongoing and the MCDJFS caseworker testified that she had informed them of

the permanent custody hearing. These circumstances essentially call into question

the credibility of their current claims on appeal as to insufficient notice of the

existence or nature of the permanent custody hearing. Cases cited by the appellant

in support of the proposition that service was defective here such as In re Cooper,

8th Dist. Cuyahoga No. 79899, 2002 WL 568192 (April 11, 2002), and In re J.T.,

4th Dist. Jackson No. 18CA9, 2019-Ohio-465, are factually distinguishable.11 After

reviewing the record, we cannot find that the notice in this matter was insufficient.


11
 In fact, J.T. itself has no precedential value as two judges concurred in judgment only in the matter.
Moreover, reasonable diligence is inherently a factual matter depending on the circumstances in each case.

                                                  -24-
Case Nos. 10-19-10, 11, 12, 13


For all of these reasons, Tyler’s first assignment of error is overruled, and Tiffany’s

first assignment of error is overruled.

                        Tyler’s Second Assignment of Error

       {¶54} In Tyler’s second assignment of error, he argues that his trial counsel

was ineffective for “misinforming” him regarding the permanent custody hearing.

                                 Standard of Review

       {¶55} In permanent custody proceedings we apply the same test for

ineffective assistance of counsel that we do in criminal cases. In re J.E., 3d Dist.

Marion No. 9-17-07, 2017-Ohio-8272, ¶ 22, citing In re E.C., 3d Dist. Hancock No.

5-15-01, 2015-Ohio-2211, ¶ 40, citing In re Heston, 129 Ohio App. 3d 825, 827 (1st

Dist.1998). In order to demonstrate ineffective assistance of trial counsel, an

appellant must first show that the trial counsel’s performance fell below an objective

standard of reasonableness. In re E.C. at ¶ 41, citing Strickland v. Washington, 466
U.S. 668, 687, 104 S. Ct. 2052 (1984) and State v. Bradley, 42 Ohio St. 3d 136, 137

(1989). Then, appellant must demonstrate that but-for trial counsel’s errors, the

result of the proceeding would have been different. Id. The appellant bears the

burden of establishing ineffective assistance of trial counsel and, in order to do so,

must overcome the strong presumption that licensed attorneys provided competent

representation. Id., citing State v. Calhoun, 86 Ohio St. 3d 279, 289 (1995).

                                      Analysis


                                          -25-
Case Nos. 10-19-10, 11, 12, 13


       {¶56} Tyler argues that his counsel was ineffective for misinforming him

regarding the final hearing, for failing to request a continuance, and for failing to

object to the GAL’s report. In analyzing Tyler’s arguments, we must begin by again

emphasizing that throughout these proceedings Tyler failed to participate and

regularly contact his attorney. He did not seem concerned enough to check on the

status of his case until either the day before the final permanent custody hearing or

the day of the permanent custody hearing.

       {¶57} However, it is true that Tyler’s attorney informed the trial court that

he may have given an “equivocal” response regarding the purpose of the June 4,

2019 hearing when Tyler and his attorney spoke on the day of the hearing or the day

prior. While trial counsel certainly should have given Tyler a full and accurate

response, in order to find ineffective counsel, we would have to determine that

Tyler’s equivocation was erroneous and prejudicial.

       {¶58} Notably, even with Tyler’s attorney’s statement at the permanent

custody hearing, it is difficult to find error when we do not even know exactly what

was said between Tyler and his attorney in their phone conversation. The attorney

was not even sure what he had said. We do know that Tyler was aware that a hearing

was occurring. In fact, the caseworker for MCDJFS testified that she believed Tyler

and Tiffany were aware of the hearing on the pending permanent custody motion.

Tiffany’s later-filed affidavit stated that she was aware of the hearing before it


                                        -26-
Case Nos. 10-19-10, 11, 12, 13


occurred. Thus the record establishes that any alleged confusion claimed by Tyler

now could just as easily been as a result of his own lack of interest in this matter

expressed through his lack of participation in any of the case plan and his inability

to maintain contact with his attorney or with MCDJFS.

       {¶59} However, even if we accepted that Tyler’s attorney’s equivocation

was deficient, Tyler would have to demonstrate that it was prejudicial. There is no

indication that Tyler was going to be at the hearing regardless of its importance as

he stated at the eleventh hour that he had no transportation. Moreover, given Tyler’s

overall lack of participation in this matter and his seeming disinterest in his children

until after permanent custody had been awarded to MCDJFS, we find it hard to see

how any other outcome would have been possible here. Therefore, for all of these

reasons Tyler’s second assignment of error is overruled.

                        Tyler’s Third Assignment of Error;
                       Tiffany’s Second Assignment of Error

       {¶60} In Tyler’s third assignment of error, and in Tiffany’s second

assignment of error, they argue that the trial court’s judgment regarding permanent

custody was not supported by clear and convincing evidence. Specifically, Tyler

argues that MCDJFS failed to prove that any of the factors under R.C.

2151.414(B)(1) were met, and that the evidence presented did not establish that it

was in the children’s best interests to grant permanent custody of the children to

MCDJFS. Tiffany summarily argues that the testimony of the sole witness for

                                         -27-
Case Nos. 10-19-10, 11, 12, 13


MCDJFS was not sufficient to meet the “clear and convincing” burden of proof.

Stated differently, Tiffany argues that the decision was against the weight of the

evidence.

                                 Standard of Review

       {¶61} An award of permanent custody must be based on clear and

convincing evidence. R.C. 2151.414(B)(1). Clear and convincing evidence is

evidence “which will produce in the mind of the trier of facts a firm belief or

conviction as to the facts sought to be established.” Cross v. Ledford, 161 Ohio St.
469 (1954). “Where the degree of proof required to sustain an issue must be clear

and convincing, a reviewing court will examine the record to determine whether the

trier of facts had sufficient evidence before it to satisfy the requisite degree of

proof.” Id. at 477. If some competent, credible evidence going to all the essential

elements of the case supports the trial court’s judgment, an appellate court must

affirm the judgment and not substitute its judgment for that of the trial

court. (Emphasis sic) C.E. Morris Co. v. Foley Constr. Co., 54 Ohio St. 2d 279

(1978).

       {¶62} Moreover, issues relating to the credibility of witnesses and the weight

to be given to the evidence are primarily for the trier of fact. Seasons Coal v.

Cleveland, 10 Ohio St. 3d 77, 80 (1984). Deferring to the trial court on matters of

credibility is “crucial in a child custody case, where there may be much evidence in


                                        -28-
Case Nos. 10-19-10, 11, 12, 13


the parties’ demeanor and attitude that does not translate to the record

well.” (Emphasis sic) Davis v. Flickinger, 77 Ohio St. 3d 415, 419 (1997).

       {¶63} Furthermore, “ ‘[w]eight of the evidence concerns “the inclination of

the greater amount of credible evidence, offered in a trial, to support one side of the

issue rather than the other. It indicates clearly to the [trier-of-fact] that the party

having the burden of proof will be entitled to their verdict, if, on weighing the

evidence in their minds, they shall find the greater amount of credible evidence

sustains the issue which is to be established before them. Weight is not a question

of mathematics, but depends on its effect in inducing belief.” ’ ” Eastley v. Volkman,

132 Ohio St. 3d 328, 2012-Ohio-2179, ¶ 12, quoting State v. Thompkins, 78 Ohio

St.3d 380, 387 (1997), quoting Black’s Law Dictionary 1594 (6th ed. 1990).

       {¶64} When an appellate court reviews whether a trial court’s permanent

custody decision is against the manifest weight of the evidence, the court “

‘ “weighs the evidence and all reasonable inferences, considers the credibility of

witnesses and determines whether in resolving conflicts in the evidence, the [finder

of fact] clearly lost its way and created such a manifest miscarriage of justice that

the [judgment] must be reversed and a new trial ordered.” ’ ” Eastley at ¶ 20,

quoting Tewarson v. Simon, 9th Dist. Lorain No. 99CA007526, 141 Ohio App. 3d
103, 115 (2001), quoting Thompkins, 78 Ohio St. 3d at 387 quoting State v.




                                         -29-
Case Nos. 10-19-10, 11, 12, 13


Martin, 20 Ohio App. 3d 172, 175 (1st Dist.1983); accord In re Pittman, 9th Dist.

Summit No. 20894, 2002-Ohio-2208, ¶¶ 23–24.

                          Controlling Statutory Authority

       {¶65} Revised Code 2151.414 sets forth the guidelines a trial court must

follow when determining a motion for permanent custody.              Revised Code

2151.414(A)(1) mandates that the trial court schedule a hearing and provide notice

upon the filing of a motion for permanent custody of a child by a public children

services agency.

       {¶66} Following the hearing, R.C. 2151.414(B) authorizes the juvenile court

to grant permanent custody of a child to a public agency if the court determines, by

clear and convincing evidence, it is in the best interest of the child to

grant permanent custody to the agency, and that any of the following apply: (a) the

child is not abandoned or orphaned, and the child cannot be placed with either of

the child’s parents within a reasonable time or should not be placed with the child’s

parents; (b) the child is abandoned; (c) the child is orphaned and there are no

relatives of the child who are able to take permanent custody; or (d) the child has

been in the temporary custody of one or more public children services agencies or

private child placement agencies for twelve or more months of a consecutive

twenty-two-month period. Notably, “the findings under R.C. 2151.414(B)(1)(a)

and R.C. 2151.414(B)(1)(d) are alternative findings, [and] each is independently


                                        -30-
Case Nos. 10-19-10, 11, 12, 13


sufficient to use as a basis to grant the Agency’s motion for permanent custody.” In

re M.R., 3d Dist. Defiance No. 4–12–18, 2013–Ohio–1302, ¶ 80.

       {¶67} In sum, R.C. 2151.414(B) establishes a two-pronged analysis the trial

court must apply when ruling on a motion for permanent custody. In practice, a trial

court will usually determine whether one of the four circumstances delineated in

R.C. 2151.414(B)(1)(a) through (d) is present before proceeding to a determination

regarding the best interest of the child.

       {¶68} Once the trial court proceeds to a determination regarding the best

interests of the children, R.C. 2151.414(D) contains factors for a trial court to

consider. It reads as follows.

       (D)(1) In determining the best interest of a child at a hearing held
       pursuant to division (A) of this section or for the purposes of
       division (A)(4) or (5) of section 2151.353 or division (C) of section
       2151.415 of the Revised Code, the court shall consider all relevant
       factors, including, but not limited to, the following:

       (a) The interaction and interrelationship of the child with the
       child’s parents, siblings, relatives, foster caregivers and out-of-
       home providers, and any other person who may significantly
       affect the child;

       (b) The wishes of the child, as expressed directly by the child or
       through the child’s guardian ad litem, with due regard for the
       maturity of the child;

       (c) The custodial history of the child, including whether the
       child has been in the temporary custody of one or more public
       children services agencies or private child placing agencies for
       twelve or more months of a consecutive twenty-two-month period,
       or the child has been in the temporary custody of one or more

                                            -31-
Case Nos. 10-19-10, 11, 12, 13


       public children services agencies or private child placing agencies
       for twelve or more months of a consecutive twenty-two-month
       period and, as described in division (D)(1) of section 2151.413 of
       the Revised Code, the child was previously in the temporary
       custody of an equivalent agency in another state;

       (d) The child’s need for a legally secure permanent placement
       and whether that type of placement can be achieved without a
       grant of permanent custody to the agency;

       (e) Whether any of the factors in divisions (E)(7) to (11) of this
       section apply in relation to the parents and child.

                                        Analysis

       {¶69} After the evidence was presented at the permanent custody hearing,

the trial court determined that the children had been in the custody of MCDJFS for

“I believe it was a year, if not just a little bit longer, and the parents have done

nothing affirmative to remedy any of the situations that led to the removal of the

children.” (Tr. at 26). The trial court continued, “Actually, the parents haven’t done

anything. They have not seen their children for ten months.” (Id.) The trial court

did not state at that time which factor under R.C. 2151.414(B)(1) it was applying,

but the trial court did explicitly find that an award of permanent custody to MCDJFS

was in the children’s best interests.

       {¶70} The trial court’s subsequently-filed judgment entries expanded on the

trial court’s reasoning articulated at the permanent custody hearing, and clarified its

ruling. In its entries, the trial court found that the children



                                          -32-
Case Nos. 10-19-10, 11, 12, 13


       cannot be reunited with the parents within a reasonable time. * *
       * [B]oth parents have failed to support the child[ren] and have
       failed to maintain a stable residence or employment. They have
       made minimal to no efforts to participate in services Ordered by
       the Court in a Case Plan to remedy the cause for removal of the
       child from the home. And, the parents last visited with the
       child[ren] in August of 2018.

            Therefore, the motion should be granted with respect to
       Section 2151.414(E).

            The Court finds, pursuant to Section 2151.414(D) that [] it is
       in the best interests of the child[ren] that permanent custody be
       awarded to the Department. The Court finds that there is a
       suitable [] adoptive home presently being explored, this being the
       foster home of the child[ren] since [] removal from the parent[s].

(32019003, Doc. No. 40).

       {¶71} On appeal, appellants claim that the trial court erroneously “found” at

the permanent custody hearing that the children had been in the temporary custody

of the agency for over a year and attempted to “correct” this error in the judgment

entries by expanding on its holding and finding that the children could not or should

not be placed with their parents within a reasonable time pursuant to R.C.

2151.414(B)(1)(a). Thus appellants claim that at the permanent custody hearing the

trial court made a finding under R.C. 2151.414(B)(1)(d), but changed that finding

to R.C. 2151.414(B)(1)(a) in its judgment entry.

       {¶72} At the outset, we note that at the permanent custody hearing, the trial

court did not affirmatively state whether it was entering a finding under R.C.

2151.414(B)(1)(d) or (B)(1)(a) (or even (B)(1)(b) for that matter, which relates to

                                        -33-
Case Nos. 10-19-10, 11, 12, 13


abandonment). Nevertheless, we emphasize that, as previously stated, findings

under R.C. 2151.414(B)(1)(a) and (B)(1)(d) are independent. As long as one was

satisfied the other need not be.

        {¶73} Regarding appellants’ arguments as to the trial court’s statements at

the permanent custody hearing, it does appear that the trial court may have

miscalculated the length of time the children were officially in the temporary

custody of MCDJFS based on the date when temporary custody statutorily began.

This is likely because the children were in the care of MCDJFS dating from the

arrest of the appellants on May 21, 2018, but not officially in the temporary custody

of MCDJFS until July of 2018.12 If the trial court had rested solely on (B)(1)(d) at

the permanent custody hearing, or even mentioned (B)(1)(d) at all at the permanent

custody hearing or in the judgment entries, there might have been an issue.

However, the trial court’s statements at the hearing beyond whether the children had

been in the agency’s custody for “I believe it was a year,” seemed to imply that the

children could not or should not be placed with the appellants within a reasonable

time, which is what the trial court found in its judgment entries.

        {¶74} The trial court emphasized at the permanent custody hearing the

appellants’ utter lack of progress in this case and their lack of contact with their


12
   Revised Code 2151.414 states that “For the purposes of division (B)(1) of this section, a child shall be
considered to have entered the temporary custody of an agency on the earlier of the date the child is
adjudicated pursuant to section 2151.28 of the Revised Code or the date that is sixty days after the removal
of the child from home.” Both of these dates would have been in July of 2018.

                                                   -34-
Case Nos. 10-19-10, 11, 12, 13


children and their attorneys. The trial court found that appellants had done nothing

to remedy the situation leading to the removal of the children from their care. The

trial court’s findings at the hearing thus support a finding that the children could not

be placed with the appellants within a reasonable time, or should not be placed with

the appellants, and this was explicitly found and stated in the trial court’s judgment

entries on the matter.

       {¶75} Moreover, the judgment entries contain a number of statements that

were established at the hearing that show the children could not or should not be

placed with the appellants within a reasonable time pursuant to R.C.

2151.414(B)(1)(a). The appellants failed to secure housing, failed to notify the

agency regarding any secure housing, the appellants failed to secure employment,

they failed to visit and interact with the children, and they failed to engage in any

activities under the case plan.

       {¶76} The appellants certainly demonstrated a lack of commitment to the

children, failed to utilize the services available to them through MCDJFS, seemed

to be unwilling to provide shelter or other basic necessities, and arguably had

abandoned the children. Pursuant to R.C. 2151.011, “a child shall be presumed

abandoned when the parents of the child have failed to visit or maintain contact with




                                         -35-
Case Nos. 10-19-10, 11, 12, 13


the child for more than ninety days, regardless of whether the parents resume contact

with the child after that period of ninety days.”13

         {¶77} Regardless, all of the issues that were discussed, which were largely

noted by the trial court at the permanent custody hearing and in the judgment entry,

establish R.C. 2151.414(E)(1), (4), (10), and (14), any one of which was enough to

find that the children could not be placed with the appellants within a reasonable

time or should not be placed with the appellants pursuant to R.C. 2151.414(B)(1)(a).

Thus appellants’ arguments that the first prong of permanent custody was not

established by clear and convincing evidence in this matter are not well-taken.

         {¶78} We turn next to the best interest factors codified in R.C. 2151.414(D).

Although the trial court did not make specific findings regarding individual factors,

its judgment entry indicated that it had considered R.C. 2151.414(D) in determining

the children’s best interests in its entry.

         {¶79} In its entry, the trial court had already found that the appellants had

essentially no relationship with their children, and that the children were in a

position to be adopted. The GAL advocated for permanent custody, and the children

needed legally secure placement. The trial court’s stated findings are supported by

the record and coincide with the best interests factors to be considered pursuant to



13
  The trial court noted at the hearing and in its entry that the parents had not been in contact with the children
for over ten months, but there was no statutory mention of “abandonment” in the trial court’s entry, so
appellants do not seem to contest this issue.

                                                      -36-
Case Nos. 10-19-10, 11, 12, 13


R.C. 2151.414(D). Therefore we cannot find that the trial court erred by finding by

clear and convincing evidence that it was in the best interests of the children for

MCDJFS to be granted permanent custody. Travis’s third assignment of error and

Tiffany’s second assignment of error are overruled.

                        Travis’s Fourth Assignment of Error

       {¶80} In Travis’s fourth assignment of error, he argues that the trial court

erred by failing to sua sponte continue the permanent custody hearing. Specifically,

he contends that with the “equivocation” given by his attorney, and the importance

of a permanent custody hearing, the trial court should have continued the matter

even absent a motion.

                                 Standard of Review

       {¶81} Generally, the decision to grant or deny a continuance is within the

sound discretion of the trial judge. State v. Unger, 67 Ohio St. 2d 65 (1981).

However, as no request for a continuance was actually made in this matter, we

review it for plain error.

       {¶82} For this Court to notice plain error, the error must be an obvious defect

in a trial’s proceedings, it must have affected substantial rights, and it must have

affected the outcome of the trial. State v. Steele, 138 Ohio St. 3d 1, 2013-Ohio-2470,

¶ 30 (2013), citing State v. Eafford, 132 Ohio St. 3d 159, 2012-Ohio-2224, ¶ 11,

citing State v. Payne, 114 Ohio St. 3d 502, 2007-Ohio-4642; State v. Lynn, 129 Ohio


                                        -37-
Case Nos. 10-19-10, 11, 12, 13


St.3d 146, 2011-Ohio-2722, ¶ 13; Crim.R. 52(B). Moreover, “even when the

minimum requirements have been met, a reviewing court should still be

conservative    in   its   application     of plain-error review,   reserving   notice

of plain error for situations involving more than merely theoretical prejudice to

substantial rights.” Steele at ¶ 30, citing State v. Long, 53 Ohio St. 2d 91, 94 (1978).

“Notice of plain error under Crim.R. 52(B) is to be taken with the utmost caution,

under exceptional circumstances and only to prevent a manifest miscarriage of

justice.” Long at paragraph three of the syllabus.

                                         Analysis

       {¶83} Typically, where a motion for a continuance is actually made, a trial

court has a number of factors it may consider when determining the motion. These

factors include: the length of the delay requested; whether other continuances have

been requested and received; the inconvenience to litigants, witnesses, opposing

counsel and the court; whether the requested delay is for legitimate reasons

or whether it is dilatory, purposeful, or contrived; whether the defendant contributed

to the circumstance which gives rise to the request for a continuance; and other

relevant factors, depending on the unique facts of each case. State v. Unger, 67
Ohio St. 2d 65, 67-68 (1981). A trial court is also permitted to consider judicial

economy.




                                           -38-
Case Nos. 10-19-10, 11, 12, 13


       {¶84} As no request for a continuance was made in this matter, the trial court

did not conduct any analysis regarding the stated factors. Nevertheless, based on

the record the trial court could have readily determined that a continuance would

have been inconvenient, that it would have been dilatory, that it would not have

been helpful given the appellants’ penchant for not attending hearings, and that the

need for a continuance was caused by the appellants own negligence. These reasons

would all support the trial court denying a continuance if one had actually been

requested. Under the facts and circumstances of this case, we cannot find that the

trial court was required to sua sponte grant a continuance of the permanent custody

hearing. Plain error is to be recognized with the utmost caution, and we decline to

find it here. Therefore, Tyler’s fourth assignment of error is overruled.

                         Tyler’s Fifth Assignment of Error

       {¶85} In Tyler’s fifth assignment of error, he argues that the trial court erred

when it denied his motion for relief from judgment.

       {¶86} In this case, Tyler filed a motion for relief from judgment on the same

day that he filed his notice of appeal. The trial court actually did not have a chance

to rule on Tyler’s motion for relief from judgment before the appeal was perfected.

Thus any claim by Tyler that the trial court erred by “denying” his motion for relief

from judgment is not ripe for appeal because the motion has not actually been ruled




                                         -39-
Case Nos. 10-19-10, 11, 12, 13


upon according to the record before this Court. Therefore this assignment of error

is not well-taken.

                                     Conclusion

       {¶87} For the foregoing reasons, Tiffany’s and Tyler’s assignments of error

are overruled and the judgments of the Mercer County Common Pleas Court,

Juvenile Division, are affirmed.

                                                                Judgments Affirmed

WILLAMOWSKI, J., concurs in Judgment Only.

/jlr



ZIMMERMAN, J., oncurring in part, dissenting in part.

       {¶88} I respectfully dissent from the lead decision affirming the trial court’s

decisions granting permanent custody of C.H. and T.H. to MCDJFS. Instead, I

would conclude that the trial court failed to comply with the statutory requirements

set forth in R.C. 2151.414 and 2151.419 when it granted permanent custody of C.H.

and T.H. to MCDJFS. However, before addressing the reasons from which I would

reverse this case, I must first address my concerns with the notice of the permanent-

custody hearing that was provided to Tiffany and Tyler.

       {¶89} While I concur with the lead opinion’s resolution of Tiffany’s and

Tyler’s arguments challenging the notice of the permanent-custody hearing, I


                                        -40-
Case Nos. 10-19-10, 11, 12, 13


disagree with its reasons for doing so. Thus, I am writing separately on this issue

to highlight the deficiencies with the notice in this case.

       {¶90} Contrary to the lead opinion’s analysis, I would conclude that

MCDJFS did not follow the service requirements of R.C. 2151.29 or Juv.R. 16.

That is, I do not believe that the agency properly invoked the service-by-publication

rule because MCDJFS exercised minimal efforts—efforts that do not demonstrate

the diligence, care, or attention, as might be expected from a person of ordinary

prudence and activity to locate a person—to locate Tiffany and Tyler. Moreover, I

diverge from the lead opinion’s analysis that MCDJFS’s publication comports with

the requirements of Juv.R. 16—a rule with which the agency must strictly comply.

Nevertheless, because I think that Tiffany and Tyler waived these errors, I join the

lead opinion’s resolution of this issue.

       {¶91} “[T]he State may not deprive parents of their parental rights without

due process of law.” In re J.T., 4th Dist. Jackson No. 18CA9, 2019-Ohio-465, ¶ 29,

citing In re James, 113 Ohio St. 3d 420, 2007-Ohio-2335, ¶ 16, In re A.G., 4th Dist.

Athens No. 14CA28, 2014-Ohio-5014, ¶ 12, and In re M.H., 4th Dist. Vinton No.

11CA683, 2011-Ohio-5140, ¶ 49-50.            “Although ‘due process’ lacks precise

definition, courts have long held that due process requires both notice and an

opportunity to be heard.” Id. at ¶ 30, citing In re In re Thompkins, 115 Ohio St. 3d
409, 2007-Ohio-5238, ¶ 12, citing Hagar v. Reclamation Dist. No. 108, 111 U.S.


                                           -41-
Case Nos. 10-19-10, 11, 12, 13


701, 708, 4 S. Ct. 663 (1884), and citing Caldwell v. Carthage, 49 Ohio St. 334, 348

(1892). “‘An elementary and fundamental requirement of due process in any

proceeding which is to be accorded finality is notice reasonably calculated, under

all the circumstances, to apprise interested parties of the pendency of the action and

afford them an opportunity to present their objections.’” Id., quoting Mullane v.

Cent. Hanover Bank & Trust Co., 339 U.S. 306, 314, 70 S. Ct. 652 (1950), and citing

In re Thompkins at ¶ 13.

       {¶92} Importantly, “given the importance of the parent-child bond, ‘a

Juvenile Court cannot make a valid order changing temporary commitment of a

dependent child to a permanent one without a service of notice upon the parent of

the child, strictly in accordance with the law.’” Id. at ¶ 31, quoting In re Frinzl, 152
Ohio St. 164, 173 (1949), and citing In re S.S., 9th Dist. Wayne No. 10CA0010,

2010-Ohio-6374, ¶ 43, quoting In re Cowling, 72 Ohio App. 3d 499, 500-501 (9th

Dist.1991). “Accordingly, if a court fails to serve a summons to a parent in

compliance with the procedural rules, then it lacks personal jurisdiction over the

parent.” Id., citing In re Z.H., 9th Dist. Summit No. 26844, 2013-Ohio-3904, ¶ 14.

“‘“It is rudimentary that in order to render a valid personal judgment, a court must

have personal jurisdiction over the defendant.”’” Id., quoting State ex rel. Doe v.

Capper, 132 Ohio St. 3d 365, 2012-Ohio-2686, ¶ 13, quoting Maryhew v. Yova, 11
Ohio St. 3d 154, 156 (1984). “‘“[A] judgment rendered without proper service or


                                         -42-
Case Nos. 10-19-10, 11, 12, 13


entry of appearance is a nullity and void.”’” Id., quoting State ex rel. Ballard v.

O’Donnell, 50 Ohio St. 3d 182, 183-184 (1990), quoting Lincoln Tavern, Inc. v.

Snader, 165 Ohio St. 61, 64 (1956), and citing Knickerbocker Properties, Inc. XLII

v. Delaware Cty. Bd. of Revision, 119 Ohio St. 3d 233, 2008-Ohio-3192, ¶ 20 and

Cincinnati School Dist. Bd. of Edn. v. Hamilton Cty. Bd. of Revision, 87 Ohio St. 3d
363, 366-367 (2000). “‘Thus, a valid court judgment requires both proper service

under the applicable Ohio rules and adequate notice under the Due Process Clause.’”

Id., quoting In re A.G., 4th Dist. Athens No. 14CA28, 2014-Ohio-5014, ¶ 14, citing

Samson Sales, Inc. v. Honeywell, Inc., 66 Ohio St. 2d 290, 293 (1981).

       {¶93} “When the state seeks to interfere with a parent’s liberty interest in the

care, custody, and management of his or her child, the Due Process Clause requires

the state to ‘attempt to provide actual notice’ to the parents.” (Emphasis sic.) Id. at

¶ 32, quoting In re Thompkins at ¶ 14, citing Dusenbery v. United States, 534 U.S.
161, 170, 122 S. Ct. 694 (2002). “Due process does not, however, require the state

to undertake ‘“heroic efforts”’ to provide actual notice.”        Id., quoting In re

Thompkins at ¶ 14, quoting Dusenbery at 170. Moreover, due process does not

require a parent to receive actual notice before the State may permanently sever the

parent-child relationship; rather, due process is satisfied “if the state employs means

that are ‘reasonably calculated’ to inform the parent of the proceeding involving his

or her child.” Id., citing In re Thompkins at ¶ 14 and In re A.G., 139 Ohio St. 3d 572,


                                         -43-
Case Nos. 10-19-10, 11, 12, 13


2014-Ohio-2597, ¶ 64. The State exercises means that are reasonably calculated to

inform the parent of the proceeding involving his or her child if it exercises

“‘reasonable diligence in attempting to notify [parents] that [their] parental rights

[are] subject to termination.’” Id., quoting In re Thompkins at ¶ 15, and citing In re

S.S. at ¶ 49.

       {¶94} Generally, “‘reasonable diligence’ means ‘“[a] fair, proper and due

degree of care and activity, measured with reference to the particular circumstances;

such diligence, care, or attention as might be expected from a man of ordinary

prudence and activity.”’” Id. at ¶ 33, quoting In re Thompkins at ¶ 25, quoting

Sizemore v. Smith, 6 Ohio St. 3d 330, 332 (1983), quoting Black’s Law Dictionary

412 (5th Ed.1979). “‘[W]hat constitutes reasonable diligence will depend on the

facts and circumstances of each particular case.’” Id., quoting Sizemore at 332.

“Essentially, however, ‘“[r]easonable diligence requires taking steps which an

individual of ordinary prudence would reasonably expect to be successful in

locating a [person’s] address.”’” Id., quoting In re Thompkins at ¶ 25, quoting

Sizemore at 332. “‘“Minimal efforts do not constitute ‘reasonable diligence;’ rather

it is demonstrated by such diligence, care, or attention as might be expected from a

person of ordinary prudence and activity.”’” Id., quoting In re S.S. at ¶ 49, quoting

Cowling at 502.




                                        -44-
Case Nos. 10-19-10, 11, 12, 13


       {¶95} “‘[S]teps taken in the effort to exercise reasonable diligence might

include consulting a city directory, examining government records, or making

inquiries of possible acquaintances of the person sought.’” Id. at ¶ 34, quoting In

re Thompkins at ¶ 26, citing Sizemore at 332. “These steps are not, however,

‘mandatory.’ Instead, the steps ‘exemplify that reasonable diligence requires [the

use of] common and readily available sources’ in the search.” Id., quoting In re

Thompkins at ¶ 26.

       {¶96} R.C. 2151.414, which governs permanent-custody motions, provides,

in its relevant part, that, “the court shall schedule a hearing and give notice of the

filing of the motion and of the hearing, in accordance with section 2151.29 of the

Revised Code, to all parties to the action.” R.C. 2151.414(A)(1). Importantly, the

statute requires the notice to “contain a full explanation that the granting of

permanent custody permanently divests the parents of their parental rights, a full

explanation of their right to be represented by counsel and to have counsel appointed

* * * if they are indigent, and the name and telephone number of the court employee

designated by the court * * * to arrange for the prompt appointment of counsel for

indigent persons.” Id.

       {¶97} R.C. 2151.29 requires service to be made by delivering a copy to the

person summoned or by leaving a copy at the person’s usual place of residence.

However,


                                        -45-
Case Nos. 10-19-10, 11, 12, 13


      [i]f the juvenile judge is satisfied that such service is impracticable,
      the juvenile judge may order service by registered or certified mail. If
      the person to be served is without the state but the person can be found
      or the person’s address is known, or the person’s whereabouts or
      address can with reasonable diligence be ascertained, service of the
      summons may be made by delivering a copy to the person personally
      or mailing a copy to the person by registered or certified mail.

R.C. 2151.29. Moreover, the statute provides that “[w]henever it appears by

affidavit that after reasonable effort the person to be served with summons cannot

be found or the person’s post-office address ascertained,” service must be made by

publication in a newspaper of “general circulation throughout the county.” Id.

“Service by publication thus ‘is reserved for those cases in which the residence of

the parent is unknown and is not ascertainable with reasonable diligence.’” In re

J.T. at ¶ 38, quoting In re R.P., 9th Dist. Summit No. 26271, 2012-Ohio-4799, ¶

18, and citing In re R.L.P., 12th Dist. Butler No. CA2017-01-012, 2017-Ohio-7359,

¶ 19. “Service by publication is a method of last resort.” In re Miller, 33 Ohio

App.3d 224, 226 (8th Dist.1986). See also In re J.T. at ¶ 38. When service is made

by publication in a newspaper of general circulation throughout the county, the

summons must “state the substance and the time and place of the hearing, which

shall be held at least one week later than the date of the publication.” R.C. 2151.29.

      {¶98} Likewise, Juvenile Rule 16(A) provides guidelines for service by

publication when the residence of a party is unknown and cannot be ascertained

with reasonable diligence.     That rule provides, in relevant part, that “[t]he


                                        -46-
Case Nos. 10-19-10, 11, 12, 13


publication shall contain the name and address of the court, the case number, the

name of the first party on each side, and the name and last known address, if any, of

the person or persons whose residence is unknown.”            Juv.R. 16(A).    “The

publication shall also contain a summary statement of the object of the complaint

and shall notify the person to be served that the person is required to appear at the

time and place stated,” which “shall not be less than seven days after the date of

publication.” Id.

       {¶99} According to the record in this case, C.H. and T.H. were removed from

their home on May 21, 2018 after Tiffany and Tyler were arrested and subsequently

incarcerated in the Mercer County jail. (See Case No. 32019002, Doc. Nos. 1, 33);

(Case No. 32019003, Doc. Nos. 1, 33). The only address for Tiffany or Tyler

contained in the record after their release from incarceration was at a campground,

specifically “mailing address 222 Sycamore Street, Kenton, Ohio, 43326, physical

address Lot 13, Salisbury Park, Kenton, Ohio.” (Case No. 32019002, Doc. No. 25);

(Case No. 32019003, Doc. No. 25).

       {¶100} When MCDJFS filed its motions for permanent custody on May 13,

2019, service was requested to be made on Tiffany and Tyler at the campground—

their last known address. (Id.); (Id.). On May 16, 2019, a deputy sheriff attempted

to serve the motions by personal service but was “[u]nable to locate lot number.”

(Case No. 32019002, Doc. Nos. 28, 29, 30, 31); (Case No. 32019003, Doc. Nos. 28,


                                        -47-
Case Nos. 10-19-10, 11, 12, 13


29, 30, 31).    Without taking any additional steps to notify Tiffany or Tyler

personally or by mail, MCDJFS filed motions for service by publication on May 23,

2019. (Case No. 32019002, Doc. No. 32); (Case No. 32019003, Doc. No. 32). The

motions were accompanied by affidavits, which state that the current address of the

Tiffany and Tyler is unknown, and that it could not be ascertained with reasonable

diligence. (Case No. 32019003, Doc. No. 33); (Case No. 32019003, Doc. No. 33).

The affidavits include a background of the case, stating that Tiffany and Tyler did

not provide a valid address to law enforcement, to MCDJFS, or the Mercer County

Child Support Enforcement Agency. (Id.); (Id.). In addition, the affidavits state

that (separate from the attempted-personal service of the permanent-custody

motion) a law enforcement officer with the Kenton Police Department attempted to

locate Tiffany and Tyler at the Salisbury Park address on an unrelated matter but

was unable to locate them there. (Id.); (Id.).

       {¶101} Ultimately, the trial court granted MCDJFS’s motions on May 24,

2019 and service was made by publication the following day. The publication for

C.H. provides as follows:



       IN THE COMMON PLEAS COURT OF MERCER COUNTY,
                  OHIO JUVENILE DIVISION

       IN THE MATTER OF: C.H. an alleged neglected/dependent child.
       Case No. 32019002.


                                         -48-
Case Nos. 10-19-10, 11, 12, 13


                            NOTICE BY PUBLICATION
                                    (O.R.C. 2151.29)
        To: Tiffany Renee H[.] and Tyler H[.], parents of C.H., D.O.B.
        8/3/2016.
              The Mercer County Department of Job and Family Services has
        filed a Motion for Permanent Custody regarding the child, C.H.,
        D.O.B. 8/3/2016, in the above captioned case. The motion requests
        that Permanent Custody of the child be granted to the Mercer County
        Department of Job and Family Services.
              Tiffany Renee H[.], Tyler H[.] and the unknown father of the
        child are to be personally present in the Mercer County Juvenile
        Court, Mercer County Courthouse, Celina, Ohio, at 2:30 P.M. on June
        4, 2019. Should they fail to appear at that time they may lose valuable
        rights with regard to the child. His attention is directed to the
        following notice.
                                       NOTICE
              Notice to all parties: Each party to this proceeding has the right
        to be represented by counsel, to be appointed by the Court in the event
        that the party is unable to afford counsel. Any party desiring legal
        assistance in this matter should contact Penny Nieport, Deputy Clerk
        of the Mercer County Juvenile Court, at 419-586-2418.

 (Emphasis sic.)         (Case No. 32019002, Doc. No. 38).14                     Subsequent to the

 publication, the cases proceeded to a permanent-custody hearing on June 4, 2019.

 Though their attorneys were present, neither Tiffany nor Tyler attended the hearing.

 At the permanent-custody hearing, Tiffany’s trial counsel informed the trial court

 that she had not been in contact with Tiffany despite telling her of the need to

 prepare for the hearing. According to Tiffany’s trial counsel, she thought that she

 gave Tiffany a “sticky note with the next court date on it” when Tiffany appeared




14
  The publication regarding T.H. includes the same information, the only differences being T.H.’s personal
identifiers. (See Case No. 32019003, Doc. No. 38).

                                                  -49-
Case Nos. 10-19-10, 11, 12, 13


at the previous hearing. (June 4, 2019 Tr. at 9). Nevertheless, Tiffany’s trial

counsel did not object to the inadequacy of the notice.

       {¶102} Further, Tyler’s trial counsel informed the trial court that he spoke

“with him on the phone” that day but that neither he nor Tiffany could attend the

hearing because they did not have transportation. (Id. at 7). According to Tyler’s

trial counsel, Tyler “said from the last hearing at which he was attending he knew

about the [permanent-custody] hearing * * * .” (Id.). However, Tyler’s trial counsel

clarified for the trial court that Tyler (either that day or the day prior) “asked [him]

about th[e] hearing and whether it was for permanent custody” to which Tyler’s trial

counsel responded with an “equivocal” answer. (Id. at 22). Tyler’s trial counsel

further stated that while he was “satisfied from the statement of the [caseworker]

that they knew it was permanent custody,” “[t]hey might have gotten an ambiguous

answer from [him] over the phone, however.” (Id. at 23). Importantly, Tyler’s trial

counsel did not object to the inadequacy of the notice or seek a continuance.

       {¶103} Based on my review of the record, I would conclude that Tiffany and

Tyler did not receive proper notice of the permanent-custody hearing. Specifically,

I do not think that MCDJFS attempted to serve Tiffany and Tyler as it is required to

do by R.C. 2151.29 or Juv.R. 16—namely, MCDJFS’s efforts in attempting to serve

Tiffany or Tyler with notice that they face the termination of their parental rights

were neither reasonable nor diligent. Compare In re J.T., 2019-Ohio-465, at ¶ 48


                                         -50-
Case Nos. 10-19-10, 11, 12, 13


(concluding that the Agency “did not exercise reasonable diligence in attempting to

serve Appellant with notice that she faced the termination of her parental rights”).

That is, the steps which MCDJFS employed to locate Tiffany and Tyler are not the

steps which a person of ordinary prudence would reasonably expect to be successful

in locating Tiffany and Tyler. Compare In re Cooper, 8th Dist. Cuyahoga No.

79899, 2002 WL 568192, *3 (Apr. 11, 2002) (“Despite her claim that she used

reasonable diligence to locate Cooper, the record demonstrates Schwarz failed to

take the steps which a person of ordinary prudence would reasonably expect to be

successful.”).

       {¶104} R.C. 2151.29 requires that service be made by delivering a copy to

the person summoned or by leaving a copy at the person’s usual place of residence.

“If neither of these two options is practical, the statute provides for service by either

registered or certified mail.” In re S.S., 2010-Ohio-6374, at ¶ 14. “Thus, ‘[f]or

proper service, the parents must be notified of the permanent custody motion and

the initial permanent custody hearing by one of three methods: personal service,

service by certified or registered mail (if the parent’s whereabouts cannot be

discerned after reasonable diligence), or—if both of those methods fail—by

publication.’” Id. at ¶ 18, quoting In re Keith Lee P., 6th Dist. Lucas No. L-03-

1266, 2004-Ohio-1976, ¶ 8. See In re Thompkins, 115 Ohio St. 3d 409, 2007-Ohio-

5238, at ¶ 24 (concluding that “the board complied with the rules by attempting to


                                          -51-
Case Nos. 10-19-10, 11, 12, 13


personally serve [the father] at the Dayton address, by attempting to serve him by

certified mail at the Columbus address, and by publishing a notice in the Daily Court

Reporter in Montgomery County”).

       {¶105} Here, the totality of MCDJFS’s efforts to serve Tiffany and Tyler

notice that they were facing the termination of their parental rights consisted of a

deputy sheriff (on one occasion) attempting to personally serve them at their last-

known place of residence by travelling to the campground and returning the notice

after he was “unable to locate the lot #.” (Case No. 32019002, Doc No. 30); (Case

No. 32019003, Doc No. 30). There is no indication whether the deputy sheriff made

any further attempts to locate Tiffany or Tyler or whether he inquired with anyone

at the campground as to their whereabouts. Compare In re Thompkins at ¶ 4 (noting

that the process server ascertained that the father “had not resided at the Dayton

address for almost one year”). After the deputy sheriff was unable to personally

locate Tiffany or Tyler, MCDJFS made no further attempt to locate or serve them—

namely, it did not attempt to send a letter by certified or registered (or even ordinary)

mail or attempt to contact Tiffany’s or Tyler’s family or friends. See In re J.T. at ¶

34 (noting that the exercise of reasonable diligence includes “‘making inquiries of

possible acquaintances of the person sought’”), quoting In re Thompkins at ¶ 26,

citing Sizemore, 6 Ohio St. 3d at 332. The only other evidence in the record that

MCDJFS attempted to locate Tiffany and Tyler is the averment that it was informed


                                          -52-
Case Nos. 10-19-10, 11, 12, 13


that a law enforcement officer with the Kenton Police Department could not locate

Tiffany or Tyler at the campground.

       {¶106} Moreover, MCDJFS did not attempt to perfect service by certified or

registered mail (despite possessing an existing mailing address for Tiffany and

Tyler) before resorting to service by publication. See In re J.T. at ¶ 48 (noting that

“the record does not contain any evidence that [the mother’s] address was attempted

and not known”). Because the record reflects that MCDJFS ascertained a mailing

address for Tiffany and Tyler, it was required to attempt to serve Tiffany and Tyler

by certified or registered mail. Accord R.C. 2151.29 (“A copy of the summons and

the complaint, indictment, or information shall be sent by registered or certified mail

to the last known address of the person summoned unless it is shown by affidavit

that a reasonable effort has been made, without success, to obtain such address.”).

See In re J.T. at ¶ 50 (“Because [the agency] had in fact ascertained [the mother’s]

address, R.C. 2151.29 required the state to serve [her] either personally or by

registered or certified mail.”). See also id. at ¶ 40 (noting that the Supreme Court

of Ohio has concluded that “[s]ervice by publication is a valid means of notifying a

parent of a permanent custody proceeding when a children services agency attempts

certified mail and the postal service returns the mailing as, ‘Attempted Not

Known.’”), citing In re Thompkins at ¶ 2.




                                         -53-
Case Nos. 10-19-10, 11, 12, 13


       {¶107} Notwithstanding MCDJFS’s failure to obtain returned certified or

registered mail as undeliverable to the mailing address that Tiffany and Tyler

provided to MCDJFS, MCDJFS averred that “the present addresses of Tiffany * *

* and Tyler * * * are unknown to the Affiant, and cannot with reasonable diligence

be ascertained.” (Case No. 32019002, Doc. No. 33); (Case No. 32019003, Doc. No.

33). Compare In re J.T. at ¶ 48-50 (noting that, notwithstanding “[t]he caseworker’s

affidavit for service by publication avers that [the mother’s] address is ‘unknown to

affiant and cannot with reasonable diligence be ascertained,’” the record reflected

that the agency “did in fact ascertain” her mailing address). MCDJFS’s averment

is belied by the record.     In re R.P., 2012-Ohio-4799, at ¶ 18 (“‘Service by

publication based upon a false affidavit is defective.’”), quoting Dragich v. Dragich,

10th Dist. Franklin No. 86AP-178, 1986 WL 10409, *1 (Sept. 16, 1986), and citing

In re Miller, 33 Ohio App. 3d at 226.

       {¶108} Indeed, according to Tiffany’s trial counsel, Tiffany “indicated to

[her that] she was residing at the Salisbury Park camp ground on Site 13. Though,

she could not receive mail there, she did get (inaudibles) address for mail that to a

location she’s not residing at to receive mail.” (June 4, 2017 Tr. at 6). However,

Tiffany’s trial counsel further informed the court that she “received mail back.”

(Id.). Yet, Tyler’s trial counsel informed the trial court that, when he spoke with

Tyler on the day of the permanent-custody hearing, Tyler “said that he was at the


                                        -54-
Case Nos. 10-19-10, 11, 12, 13


camp ground, [and] gave [him] a second address there that he (inaudibles) mailing

address only.” (Id. at 7).

       {¶109} Moreover, although the MCDJFS caseworker testified that she spoke

with Tyler’s mother on May 23, 2019 who informed her that she asked Tiffany and

Tyler to leave the Salisbury campground residence, there is no evidence that

MCDJFS took any further steps to ascertain the whereabouts of Tiffany or Tyler.

(See id. at 15-16). Compare In re Cooper, 2002 WL 568192, at *3 (concluding that

the Agency did not use reasonable efforts to locate the father because it “failed to

visit the home to investigate whether Mr. Cooper, Sr. knew where his son was

residing”). There is no evidence in the record that the caseworker asked Tyler’s

mother where Tiffany and Tyler relocated after his mother informed her that she

asked them to leave her residence. Rather, the caseworker testified that Tyler’s

mother informed her “that if she got a phone number for them, she would call [her]

with it and she ha[d] not called [her] with that, with the phone number.” (Id. at 18).

There is no evidence in the record whether the caseworker made any attempt to

follow up with Tyler’s mother or made any further effort to locate them. See In re

Cooper at *3; In re Miller at 227 (concluding that the Agency did not engage in

reasonable diligence to locate the mother because, despite awareness that the child

“knew where her mother lived” and knew her telephone number, “[n]o evidence




                                        -55-
Case Nos. 10-19-10, 11, 12, 13


was presented that [the Agency] asked [the child] for her mother’s address or phone

number”).

       {¶110} “Under R.C. 2151.29, service by publication is proper ‘[w]henever it

appears by affidavit that after reasonable effort the person to be served with

summons cannot be found or the person’s post-office address ascertained.’” In re

J.T., 2019-Ohio-465, at ¶ 51, quoting R.C. 2151.29. Because MCDJFS exercised

minimal efforts—efforts that do not demonstrate such diligence, care, or attention,

as might be expected from a person of ordinary prudence and activity to locate a

person—and because the record reflects that MCDJFS ascertained a mailing address

(but did not attempt to mail the notice), I do not believe that the agency properly

invoked the service-by-publication rule. See id. (“Because the evidence shows that

[the mother’s] post-office address not only could, but was, ascertained, we do not

think the agency properly invoked the service-by-publication rule”), citing Dragich,

1986 WL 10409, at *1 (Sept. 16, 1986) and PHH Mtge. Corp. v. Prater, 133 Ohio

St.3d 91, 2012-Ohio-3931, ¶ 12, quoting Cent. Trust Co., N.A. v. Jensen, 67 Ohio

St.3d 140, 143 (1993) (stating that “[w]hen a party’s address is known or easily

ascertainable and the cost of notice is little more than that of a first-class stamp, the

balance will almost always favor notice by mail over publication”). See also id.

(“Instead, according to [In re] Thompkins, the agency first should have attempted




                                          -56-
Case Nos. 10-19-10, 11, 12, 13


service by certified mail.”); In re Thompkins, 115 Ohio St. 3d 409, 2007-Ohio-5238,

at ¶ 24.

       {¶111} Further, if service by publication were proper, I do not believe that

the publications in this case comport with the requirements of Juv.R. 16. Compare

In re J.T. at ¶ 48 (concluding that service by publication did not comply “with the

due process requirement that service be reasonably calculated to provide her with

notice and an opportunity to be heard at the permanent custody hearing”). Although

the publications contain the name of the juvenile court, they do not contain the

address for the court as they are required include under Juv.R. 16. Nor do the

publications reflect the last known address of Tiffany and Tyler as they are required

to include under the rule. “[T]he requirements of Juv.R. 16(A) are mandatory and

shall be strictly enforced.” (Emphasis added.) In re R.P., 2012-Ohio-4799, at ¶ 11,

quoting In re Miller at 226, and citing Anstaett v. Benjamin, 1st Dist. Hamilton No.

C-010376, 2002-Ohio-7339, ¶ 14, citing Moor v. Parsons, 98 Ohio St. 233, 238

(1918). See also In re Thompkins at ¶ 34 (“Because service by publication is a

method of last resort, the requirements of Juv.R. 16(A) are to be strictly enforced.”).

Therefore, the failure to include this information results in defective service. See In

re Miller at 226. (“The failure to include [Juv.R. 16] information in the publication

notice results in defective service.”), citing In re Wilson, 21 Ohio App. 3d 36, 39-40




                                         -57-
Case Nos. 10-19-10, 11, 12, 13


(6th Dist.1984), Demianczuk at 246, and Northland Dodge, Inc. v. Damachi, 56
Ohio App. 2d 262, 263-264 (10th Dist.1978).

       {¶112} Further, in addition to the missing elements, the publications twice

incorrectly identify Tiffany’s surname. And, the publications indicate that it is

directed to Tiffany, Tyler, “and the unknown father of the child” even though Tyler

was definitively established to be the father of C.H. and T.H. at the time of the

publications. (Case No. 32019002, Doc No. 38); (Case No. 320190003, Doc. No.

38).

       {¶113} Nevertheless, despite my conclusion that Tiffany and Tyler did not

receive proper notice of the permanent-custody hearing, Tiffany and Tyler waived

these deficiencies for purposes of appeal because they failed to argue to the trial

court that the notice was inadequate. Accord In re X.Q., 8th Dist. Cuyahoga No.

107851, 2019-Ohio-1782, ¶ 18 (concluding that the mother’s “attorney was present

and did not argue the issue of improper notice, thus waiving the issue”); In re D.H.,

177 Ohio App. 3d 246, 2008-Ohio-3686, ¶ 38 (8th Dist.) (“Here, the mother’s

attorney, after receiving notice of the hearing, appeared before the court and never

raised any argument as to improper notice to her client, thereby waiving any

argument on appeal.”). See In re Jennifer L., 6th Dist. Lucas No. L-97-1295, 1998
WL 230808, *3 (May 1, 1998) (“We are greatly troubled by the circumstances that

occurred in this case. However, we find that the father waived his arguments


                                        -58-
Case Nos. 10-19-10, 11, 12, 13


relating to personal jurisdiction, and his ability to challenge the temporary custody

order of the trial court as void when counsel who appeared on his behalf at the

permanent custody hearings did not argue that the trial court had no jurisdiction to

consider a motion for permanent custody against him.”); In re M.F., 3d Dist. Henry

No. 7-15-06, 2015-Ohio-4224, ¶ 22 (concluding that the father waived any objection

to inadequacy of the notice because he failed to argue to the trial court that the notice

was inadequate under R.C. 2151.414(A)”). “‘The issue of notice is waived on

appeal when the parent’s attorney is present for various permanent custody hearings

and never argues improper notice.’” In re I.G., 3d Dist. Marion No. 9-13-43, 2014-

Ohio-1136, ¶ 17, quoting In re Keith Lee P., 2004-Ohio-1976, at ¶ 9, citing In re

Billingsley, 3d Dist. Putnam Nos. 12-02-07 and 12-02-08, 2003-Ohio-344, ¶ 10 and

In re Jennifer L. at *3. See also In re M.F. at ¶ 20.

       {¶114} Likewise, “[t]he parent’s attorney’s statement to the juvenile court

that he or she communicated with the parent who failed to appear, proves that the

parent had constructive notice of the permanent custody hearing.” In re Keith Lee

P. at ¶ 8, citing In re Broadzenski, 5th Dist. Stark No. 1997CA00412, 1998 WL
753190, *2 (Oct. 26, 1998). In addition to failing to object to the inadequacy of the

notice, it can be argued that Tiffany and Tyler had constructive notice of the

permanent-custody hearing. Accord In re D.H. at ¶ 37-38 (concluding that the

mother’s trial attorney’s representation that she communicated with the mother was


                                          -59-
Case Nos. 10-19-10, 11, 12, 13


“clear that the mother had notice of the permanent-custody hearing”). That is,

Tiffany’s trial counsel informed the trial court that she provided Tiffany with a

“sticky note” indicating the date of the permanent-custody hearing when Tiffany

was present at the previous hearing. Further, although (standing alone) I do not

consider it to be timely notice, Tyler’s trial counsel informed the trial court that he

communicated with his client earlier that day about the hearing. And, Tyler’s trial

counsel informed the trial court that Tyler knew of the permanent-custody hearing

at the previous hearing.

       {¶115} Having addressed my concerns with the notice of the permanent-

custody hearing provided to Tiffany and Tyler, I now turn to the trial court’s

decisions granting permanent custody of C.H. and T.H. to MCDJFS. Here, I would

conclude that the trial court’s entries granting permanent custody of C.H. and T.H.

to MCDJFS are defective. When considering a motion for permanent custody of a

child, the trial court must comply with the statutory requirements set forth in R.C.

2151.414. See In re C.E., 3d Dist. Hancock Nos. 5-09-02 and 5-09-03, 2009-Ohio-

6027, ¶ 14. R.C. 2151.414(B)(1) establishes a two-part test for courts to apply when

determining whether to grant a motion for permanent custody: (1) the trial court

must find that one of the circumstances in R.C. 2151.414(B)(1)(a)-(e) apply, and (2)

the trial court must find that permanent custody is in the best interest of the child.

In re S.G., 9th Dist. Wayne No. 15AP0005, 2015-Ohio-2306, ¶ 10. See also In re


                                         -60-
Case Nos. 10-19-10, 11, 12, 13


Brown, 98 Ohio App. 3d 337, 343 (3d Dist.1994). R.C. 2151.414(B)(1) provides, in

relevant part, that a trial court

       may grant permanent custody of a child to a movant if the court
       determines at the hearing held pursuant to division (A) of this section,
       by clear and convincing evidence, that it is in the best interest of the
       child to grant permanent custody of the child to the agency that filed
       the motion for permanent custody and that any of the following apply:

       (a) The child is not abandoned or orphaned, has not been in the
       temporary custody of one or more public children services agencies
       or private child placing agencies for twelve or more months of a
       consecutive twenty-two-month period, * * * and the child cannot be
       placed with either of the child’s parents within a reasonable time or
       should not be placed with the child’s parents.

       (b) The child is abandoned.

       (c) The child is orphaned, and there are no relatives of the child who
       are able to take permanent custody.

       (d) The child has been in the temporary custody of one or more
       public children services agencies or private child placing agencies for
       twelve or more months of a consecutive twenty-two-month period *
       **.

       (e) The child or another child in the custody of the parent or parents
       from whose custody the child has been removed has been adjudicated
       an abused, neglected, or dependent child on three separate occasions
       by any court in this state or another state.

       For the purposes of division (B)(1) of this section, a child shall be
       considered to have entered the temporary custody of an agency on the
       earlier of the date the child is adjudicated pursuant to section 2151.28
       of the Revised Code or the date that is sixty days after the removal of
       the child from home.

R.C. 2151.414(B)(1).


                                        -61-
Case Nos. 10-19-10, 11, 12, 13


       {¶116} “Specifically concerning R.C. 2151.414(B)(1)(a), ‘[i]f one or more

of the factors enumerated in R.C. 2151.414(E) is found to be present by clear and

convincing evidence, the trial court shall find that the child cannot be placed with

the parents within a reasonable period of time or should not be placed with the

parents.’” In re A.M., 3d Dist. Marion No. 9-14-46, 2015-Ohio-2740, ¶ 13, quoting

In re A.F., 3d Dist. Marion No. 9-11-27, 2012-Ohio-1137, ¶ 54, citing In re

Goodwin, 3d Dist. Shelby No. 17-08-12, 2008-Ohio-5399, ¶ 23.

       R.C. 2151.414(E) provides, in relevant part:

       (E) In determining at a hearing * * * whether a child cannot be
       placed with either parent within a reasonable period of time or should
       not be placed with the parents, the court shall consider all relevant
       evidence. If the court determines, by clear and convincing evidence,
       at a hearing * * * that one or more of the following exist as to each of
       the child’s parents, the court shall enter a finding that the child cannot
       be placed with either parent within a reasonable time or should not be
       placed with either parent:

       (1) Following the placement of the child outside the child’s home
       and notwithstanding reasonable case planning and diligent efforts by
       the agency to assist the parents to remedy the problems that initially
       caused the child to be placed outside the home, the parent has failed
       continuously and repeatedly to substantially remedy the conditions
       causing the child to be placed outside the child’s home. In
       determining whether the parents have substantially remedied those
       conditions, the court shall consider parental utilization of medical,
       psychiatric, psychological, and other social and rehabilitative services
       and material resources that were made available to the parents for the
       purpose of changing parental conduct to allow them to resume and
       maintain parental duties.

       ***


                                         -62-
Case Nos. 10-19-10, 11, 12, 13


       (4) The parent has demonstrated a lack of commitment toward the
       child by failing to regularly support, visit, or communicate with the
       child when able to do so, or by other actions showing an unwillingness
       to provide an adequate permanent home for the child[.]

R.C. 2151.414(E)(1), (4).

       {¶117} “‘If the trial court determines that any provision enumerated in R.C.

2151.414(B)(1) applies,’ it must proceed to the second prong of the test, which

requires the trial court to ‘determine, by clear and convincing evidence, whether

granting the agency permanent custody of the child is in the child’s best interest.’”

In re K.M.S., 3d Dist. Marion No. 9-15-37, 2017-Ohio-142, ¶ 23, quoting In re A.F.

at ¶ 55, and citing R.C. 2151.414(B)(1). “The best interest determination is based

on an analysis of R.C. 2151.414(D).” Id.

       {¶118} “Under R.C. 2151.414(D)(1), the trial court is required to consider

all relevant factors listed in that subdivision, as well as any other relevant factors.”

Id. at ¶ 24, citing In re H.M., 3d Dist. Logan Nos. 8-13-11, 8-13-12, and 8-13-14,

2014-Ohio-755, ¶ 27. The R.C. 2151.414(D)(1) factors include:

       (a) The interaction and interrelationship of the child with the child’s
       parents, siblings, relatives, foster caregivers and out-of-home
       providers, and any other person who may significantly affect the
       child;

       (b) The wishes of the child, as expressed directly by the child or
       through the child’s guardian ad litem, with due regard for the maturity
       of the child;

       (c) The custodial history of the child, including whether the child
       has been in the temporary custody of one or more public children

                                         -63-
Case Nos. 10-19-10, 11, 12, 13


       services agencies or private child placing agencies for twelve or more
       months of a consecutive twenty-two-month period, * * *;

       (d) The child’s need for a legally secure permanent placement and
       whether that type of placement can be achieved without a grant of
       permanent custody to the agency;

       (e) Whether any of the factors in divisions (E)(7) to (11) of this
       section apply in relation to the parents and child.

R.C. 2151.414(D)(1). “Under this test, the trial court considers the totality of the

circumstances when making its best interest determination and no single factor is

given greater weight than others by the statute.” In re K.M.S. at ¶ 24, citing In re

Schaefer, 111 Ohio St. 3d 498, 2006-Ohio-5513, ¶ 56 and In re Z.Y., 8th Dist.

Cuyahoga No. 86293, 2006-Ohio-300, ¶ 13.

       {¶119} If the trial court makes these statutorily required determinations, a

reviewing court will not reverse a trial court’s decision unless it is not supported by

clear and convincing evidence. In re H.M.K., 3d Dist. Wyandot Nos. 16-12-15 and

16-12-16, 2013-Ohio-4317, ¶ 43, citing In re Meyer, 98 Ohio App. 3d 189, 195 (3d

Dist.1994), citing In re Adoption of Holcomb, 18 Ohio St. 3d 361, 368 (1985) and In

re Adoption of Lay, 25 Ohio St. 3d 41, 42 (1986). “Clear and convincing evidence

is that which is sufficient to produce in the mind of the trier of fact a firm belief or

conviction as to the facts sought to be established.” In re S.G., 2015-Ohio-2306, at

¶ 10, citing Cross v. Ledford, 161 Ohio St. 469 (1954), paragraph three of the

syllabus.


                                         -64-
Case Nos. 10-19-10, 11, 12, 13


       {¶120} It is not clear which R.C. 2151.414(B)(1) factor the trial court relied

on when it granted permanent custody of C.H. and T.H. to MCDJFS. Compare In

re Esparza, 3d Dist. Marion No. 9-06-25, 2007-Ohio-113, ¶ 30 (“We also note that

the trial court’s journal entry fails to indicate which section of R.C. 2151.414(B) the

trial court applied when it granted permanent custody to MCCSB.”). At the

permanent-custody hearing, the trial court found that C.H. and T.H. had been in the

custody of MCDJFS for 12 or more months. (See June 4, 2019 Tr. at 26). But, the

trial court did not indicate whether that was within a consecutive 22-month period.

In its entry granting permanent custody of C.H. and T.H. to MCDJFS, the trial court

did not explicitly state which R.C. 2151.414(B)(1) factor that it found applicable to

the cases or determine the length of time that C.H. and T.H. had been in the custody

of MCDJFS. The trial court also failed to make a determination that Tiffany or

Tyler abandoned or orphaned C.H. or T.H, or whether C.H. or T.H. had been

adjudicated an abused, neglected, or dependent child on three separate occasions by

any court in this state or another state. Compare In re Esparza at ¶ 30 (“Also, the

trial court failed to make a determination that either Mother or Feliciano abandoned

or orphaned the boys.”).

       {¶121} Although there is no requirement that a trial court explicitly reference

R.C. 2151.414(B)(1) in its permanent-custody decision, it must be discernible from

the entry on which factor the trial court was relying. See In re Johnson, 10th Dist.


                                         -65-
Case Nos. 10-19-10, 11, 12, 13


Franklin Nos. 03AP-1264 and 03AP-1265, 2004-Ohio-3886, ¶ 23. Compare In re

Esparza at ¶ 30-33 (concluding that, although the trial court did not indicate which

R.C. 2151.414(B)(1) section it applied in granting permanent custody to the agency,

the trial court applied R.C. 2151.414(B)(1)(a) because the record reflected that the

children were not in the temporary custody of the agency for more than 12 months);

In re Dyal, 4th Dist. Hocking No. 01CA12, 2001 WL 925423, *6 (Aug. 9, 2011),

fn.3 (concluding that “the judgment entry as a whole reflects that the trial court

applied the appropriate statute, R.C. 2151.414” even though the trial court did not

explicitly state that permanent custody would serve the child’s best interests).

Therefore, because the trial court did not find R.C. 2151.414(b), (c), or (e) to be

applicable, we must determine whether the trial court could have applied R.C.

2151.414(B)(1)(a) or (d). Accord In re Esparza at ¶ 30

        {¶122} For purposes of R.C. 2151.414(B)(1), “a child shall be considered to

have entered the temporary custody of an agency on the earlier of the date the child

is adjudicated pursuant to section 2151.28 of the Revised Code or the date that is

sixty days after the removal of the child from home.” Id. at ¶ 25. Based on the

record in these specific cases, it appears that the only R.C. 24151.414(B)(1) factor

applicable to this case is R.C. 2151.414(B)(1)(a).15 Specifically, based on the

information contained in this record, C.H. and T.H. were removed from their home


15
   The documents related to C.H.’s and T.H.’s initial removal and adjudication in 2018 are not available to
this court in this record.

                                                  -66-
Case Nos. 10-19-10, 11, 12, 13


on May 21, 2018, and 60 days after that was July 20, 2018. According to the

information in this record, C.H. and T.H. were adjudicated neglected and dependent

on July 12, 2018. All of those dates are inside 12 months prior to the time the

MCDJFS filed its motions on May 13, 2019 requesting permanent custody of C.H.

and T.H.

         {¶123} Therefore, the trial court’s finding at the permanent-custody that

C.H. and T.H. had been in the custody of MCDJFS for 12 or more months hearing

was in error. See In re Franklin, 3d Dist. Marion No. 9-06-12, 2006-Ohio-4841, ¶

15. Nevertheless, the trial court’s erroneous finding at the permanent-custody

hearing is harmless error since the trial court made the necessary finding under R.C.

2151.414(B)(1)(a)—that C.H. and T.H. cannot be placed with either of their parents

within a reasonable time or should not be placed with their parents—in its entry

granting permanent custody of C.H. and T.H. to MCDJFS and the record clearly

and convincingly supports that C.H. and T.H. had not been in the custody of

MCDJFS for 12 or more months of a consecutive 22-month period.16 See id. at ¶

16.


16
  From the outset of these cases, the State and the trial court refer to Tyler as the “putative father.” The term
“putative father” is not defined by Chapter 2151; rather, it is defined in Chapter 3107—the chapter relative
to adoptions—as “a man * * * who may be a child’s father” who (1) “is not married to the child’s mother at
the time of the child’s conception or birth”; (2) has not adopted the child”; (3) “has not been determined,
prior to the date a petition to adopt the child is filed, to have a parent and child relationship with the child by
a court proceeding”; and (4) has not acknowledged paternity of the child.” (Emphasis added.) R.C.
3107.01(H). Although Ohio courts of appeal—including this one—have applied the term as it is defined in
Chapter 3107 to actions under Chapter 2151, I do not think that it is an appropriate application of the term
since the definition of “putative father” under R.C. 3107.01(H) is read in the conjunctive and one of the

                                                      -67-
Case Nos. 10-19-10, 11, 12, 13


         {¶124} In concluding that C.H. and T.H. cannot be placed with either of their

parents within a reasonable time or should not be placed with their parents, the trial

court found that “both parents have failed to support [C.H. and T.H.] and have failed

to maintain a stable residence and employment. They have made minimal to no

efforts to participate in services Ordered by the Court in a Case Plan to remedy the

cause for removal of the child from the home. And, the parents last visited with the

child in August of 2018.” (Case No. 32019002, Doc No. 40) (Case No. 32019003,

Doc. No 40). Notwithstanding the limited evidence presented by the State at the

permanent-custody hearing (as well as the limited evidence in the record—namely,

the lack of the alleged case plans), I am constrained to conclude that the evidence

presented at trial is sufficient to produce in the mind of the trier of fact a firm belief

or conviction that C.H. and T.H. cannot be placed with the parents within a

reasonable period of time or should not be placed with the parents.17 That is, the

evidence presented at trial rises to the level of clear and convincing evidence




elements of the definition specifically refers to adoption petitions. See, e.g., In re Rumer, 3d Dist. Logan No.
8-97-15, 1998 WL 126070, *5 (Mar. 9, 1998).
17
   I am also troubled by the timing of the State’s permanent-custody motion in this case based on the time of
which Tyler was definitively determined to be the natural father of C.H. and T.H. That is, the Mercer County
Child Support Enforcement Agency (“CSEA”) filed motions on March 27, 2019 to establish C.H.’s and
T.H.’s paternity. (Case. No. 32019002, Doc. No. 20); (Case No. 32019003, Doc. No. 20). Before the trial
court journalized its entry establishing Tyler as the natural father of C.H. and T.H., the State filed a motion
seeking permanent custody of C.H. and T.H. Specifically, at a hearing on April 30, 2019, the trial court
determined Tyler to be the natural father of C.H. and T.H.; the State filed its permanent-custody motion on
May 13, 2019; and the trial court journalized its entry establishing paternity on May 17, 2019. (Case No.
32019002, Doc. Nos. 25, 27); (Case No. 32019003, Doc. Nos. 25, 27). The permanent-custody hearing took
place less than 30 days later on June 4, 2019. Accordingly, I am suspicious of the reasonableness of the
decision to grant permanent custody of T.H. and C.H. to MCDJFS with respect to Tyler.

                                                     -68-
Case Nos. 10-19-10, 11, 12, 13


supporting the trial court’s R.C. 2151.414(E)(4) finding. Compare In re D.A., 6th

Dist. Lucas No. L-11-1197, 2012-Ohio-1104, ¶ 39 (concluding “that the trial court’s

determination that father’s actions in failing to secure sex offender treatment

demonstrated an unwillingness to provide an adequate permanent home for D.A.

and A.A. within the meaning of R.C. 2151.414(E)(4) is supported by clear and

convincing evidence”). Nevertheless, I do not believe that clear and convincing

evidence was presented at trial supporting a finding under R.C. 2151.414(E)(1).

       {¶125} At the permanent-custody hearing, Heidi Duhamel (“Duhamel”), a

caseworker with MCDJFS, testified that C.H. and T.H. were removed from their

home on May 21, 2018. (June 4, 2019 Tr. at 4). Although no case plan exists in

this record, Duhamel testified that she developed a case plan to assist C.H. and T.H.

to be reunited with Tiffany and Tyler. Specifically, Duhamel testified that the case

plan identified “eight items” for Tiffany and Tyler to work on: (1) “continue the

drug and alcohol assessment and the mental health assessment, follow

recommendations, and sign releases of information for service providers”; (2)

“complete parenting classes through Foundations”; (3) “remain free of illegal drugs

and non-prescribed medications or alcohol and not have any at their residence”; (4)

submit to random-drug screenings; (5) “notifying medical providers that they are

required to not take prescription drugs”; (6) “have appropriate income to provide

for the needs of themselves and their children”; (7) “have appropriate housing for


                                        -69-
Case Nos. 10-19-10, 11, 12, 13


themselves and the children”; and (8) “provide the Agency with an address where

they are living and at any time that they move.” (Id. at 13-15). Duhamel testified

that “[t]o the best of [her] knowledge, [Tiffany and Tyler had] not done any of those

services.   They [had] not done any drug screens, they [had] not done any

assessments.” (Id. at 17). According to Duhamel, Tiffany and Tyler visited with

C.H. and T.H. on three occasions, August 2, 14, and 21, 2018. In other words,

Duhamel testified that Tiffany and Tyler had virtually no contact with C.H. or T.H.

for nearly ten months as of the date of the hearing. While I (reluctantly) agree that

this evidence clearly and convincingly supports a finding under R.C.

2151.414(E)(4) and, thus, a finding under R.C. 2151.414(B)(1)(a), I do not believe

that this evidence clearly and convincingly supports a finding under R.C.

2151.414(E)(1).

       {¶126} Although the lack of clear and convincing evidence supporting a

finding under R.C. 2151.414(E)(1) is not fatal, I must address a related issue—the

trial court’s reasonable-efforts finding—before addressing whether the trial court’s

best-interest determination is supported by clear and convincing evidence. “[T]he

procedures in R.C. 2151.414 do not mandate that the court make a determination

whether reasonable efforts have been made in every R.C. 2151.413 motion for

permanent custody”; however, the trial court must still find that the State made




                                        -70-
Case Nos. 10-19-10, 11, 12, 13


reasonable efforts to reunify the family. In re C.F., 113 Ohio St. 3d 73, 2007-Ohio-

1104, ¶ 42-43.

       No one section of the Revised Code addresses the concept of
       reasonable efforts. Overall, Ohio’s child-welfare laws are designed
       to care for and protect children, “whenever possible, in a family
       environment, separating the child from the child’s parents only when
       necessary for the child’s welfare or in the interests of public safety.”

Id. at ¶ 29, quoting R.C. 2151.01(A). “To that end, various sections of the Revised

Code refer to the agency’s duty to make reasonable efforts to preserve or reunify

the family unit.” Id. “For example, R.C. 2151.412 requires the agency to prepare

and maintain a case plan for children in temporary custody with the goal ‘[t]o

eliminate with all due speed the need for the out-of-home placement so that the child

can safely return home.’”         Id., quoting R.C. 2151.412.          “Under R.C.

2151.413(D)(3)(b), an agency may not file for permanent custody under R.C.

2151.413(D)—the ‘12 months out of 22’ rule—‘[i]f reasonable efforts to return the

child to the child’s home are required under section 2151.419’ and the agency has

not provided the services required by the case plan.”             Id., quoting R.C.

2151.413(D)(3)(b), and citing R.C. 2151.414(E)(1) and R.C. 2151.419.

       Under R.C. 2151.419, when a trial court

       removes a child from the child’s home or continues the removal of a
       child from the child’s home, the court shall determine whether the
       public children services agency * * * has made reasonable efforts to
       prevent the removal of the child from the child’s home, to eliminate
       the continued removal of the child from the child’s home, or to make
       it possible for the child to return safely home.

                                        -71-
Case Nos. 10-19-10, 11, 12, 13



R.C. 2151.419(A)(1).

        Under certain circumstances, the law dispenses with the duty to make
        reasonable efforts to reunify the family. Under R.C. 2151.419(A)(2),
        the agency need not make reasonable efforts if the parent from whom
        the child was removed has been convicted of or pleaded guilty to
        certain criminal offenses, has repeatedly withheld medical treatment
        or food from the child, has placed the child at substantial risk on more
        than one occasion because of alcohol or drug abuse, has abandoned
        the child, or has had parental rights involuntarily terminated with
        respect to a sibling of the child at issue.

In re C.F. at ¶ 34.

        {¶127} The Supreme Court of Ohio “determined that the trial court is not

obligated, under R.C. 2151.419, to make a determination that the agency used

reasonable efforts to reunify the family at the time of the permanent custody hearing

unless the agency has not established that reasonable efforts have been made prior

to the hearing.” (Emphasis sic.) In re N.R.S., 3d Dist. Crawford Nos. 3-17-07, 3-

17-08, and 3-17-09, 2018-Ohio-125, ¶ 25, citing In re C.F. at ¶ 41, 43.

        According to the Ohio Supreme Court, the trial court is only
        obligated to make a determination that the agency has made
        reasonable efforts to reunify the family at “adjudicatory, emergency,
        detention, and temporary-disposition hearings, and dispositional
        hearings for abused, neglected, or dependent children, all of which
        occur prior to a decision transferring permanent custody to the state.”

In re B.S., 3d Dist. Allen No. 1-15-44, 2015-Ohio-4805, ¶ 36, quoting In re C.F. at

¶ 41.




                                         -72-
Case Nos. 10-19-10, 11, 12, 13


       {¶128} In this case, the trial court made equivocal reasonable-efforts

findings. Specifically, in the dispositional entries that are part of this record, the

trial court found that “upon the facts determined at the adjudicatory hearing that

[MCDJFS] made reasonable efforts to prevent the removal of the child from the

home, eliminate removal, or make is [sic] possible for the child to return home.”

(Case No. 32019002, Doc. No. 19); (Case No. 3209003, Doc. No. 19). That finding

contradicts the finding that the trial court made in its adjudication entries. There,

the trial court found that MCDJFS “was unable to make reasonable efforts to

prevent the need for removal of the child from the home, eliminate the need for

removal, or make is [sic] possible for the child to return home.” (Emphasis added.)

(Case No. 32019002, Doc. No. 18); (Case No. 32019003, Doc. No. 18). Since the

trial court’s reasonable-efforts finding is specifically based on “the facts determined

at the adjudicatory hearing,” and the trial court found (based on the facts presented

at the adjudicatory hearing) that MCDJFS was unable to use reasonable efforts, I

believe that the trial court’s reasonable-efforts finding in its dispositional entries is

unsupported by the record and in error.

       {¶129} Even assuming that the trial court meant to find that MCDJFS was

unable to prevent removal, eliminate continued removal, or make it possible for

C.H. and T.H. to return home in its dispositional entry, that finding would also be

in error. Determining that MCDJFS was unable to use reasonable efforts to prevent


                                          -73-
Case Nos. 10-19-10, 11, 12, 13


removal, eliminate continued removal, or make it possible for C.H. and T.H. to

return home is not one of the reasonable-efforts findings permitted under R.C.

2151.419. That is, the trial court is required under R.C. 2151.419 to determine

whether MCDJFS used reasonable efforts to reunify the family or whether one of

the enumerated reasons under R.C. 2151.419(A)(2) excuse MCDJFS from using

reasonable efforts to reunify the family. That MCDJFS was “unable” to use

reasonable efforts to reunify the family is not one of those reasons.

       {¶130} Accordingly, for the entries granting permanent custody of C.H. and

T.H. to be valid, the trial court was required to make its reasonable-efforts finding

in its permanent-custody entry. It did not. Therefore, I would conclude the trial

court’s decision granting permanent-custody of C.H. and T.H. to MCDJFS is in

error and should be reversed.

       {¶131} Further compounding the error in granting permanent custody of

C.H. and T.H. to MCDJFS in this case is the trial court’s best-interest finding under

R.C. 2151.414(D). Here, the trial court found that granting permanent custody of

C.H. and T.H. to MCDJFS was in their best interest because “there is a suitable an

[sic] adoptive home presently being explored, this being the foster home of the

child[ren] since [their] removal from the parent.” (Case No. 32019002, Doc No.

40); (Case No. 32019003, Doc. No. 40). The adoptability of C.H. and T.H. is not

one of the best-interest findings provided by R.C. 2151.414(D). See In re T.R., 120


                                        -74-
Case Nos. 10-19-10, 11, 12, 13
Ohio St. 3d 136, 2008-Ohio-5219, ¶ 14 (noting that the adoptability best-interest

factor was removed from R.C. 2151.414(D)); In re Barker, 2d Dist. Champaign No.

20001, 2000 WL 775638, *4 (June 16, 2000) (“R.C. 2151.414(D), as amended in

1996, does not require a trial court to consider the adoptability of a child in deciding

whether it is in the child’s best interests to award permanent custody of the child to

a children services agency.”). Our sister appellate districts have concluded that a

trial court’s consideration of a child’s adoptability in its best-interest analysis can

be harmless error if it is one of many factors considered by the trial court.18 See In

re Barker at *4. See also In re T.A., 9th Dist. Lorain No. 13CA010439, 2013-Ohio-

5646, ¶ 10. The trial court did not make any alternative best-interest findings.

Accordingly, I would conclude that the trial court failed to make the statutorily-

required best-interest finding.

         {¶132} For these reasons, I would reverse the trial court’s orders granting

permanent custody of C.H. and T.H. to MCDJFS.




18
   Although the adoptability of the child is not specifically a best-interest factor under R.C. 2151.414(D), and
a trial court may consider it as a relevant factor in addition to the enumerated best-interest factors, no adoption
plan is included in this record. The only evidence presented supporting the apparent adoption plan is
Duhamel’s testimony that she had adoption plans for C.H. and T.H. (See June 4, 2019 Tr. at 19-20).

                                                      -75-